



--------------------------------------------------------------------------------









Real Estate Term Loan Agreement


among


Kukui‘ula Village LLC,
a Delaware limited liability company,


Kukui‘ula Development Company (Hawaii), LLC,
a Hawaii limited liability company,


Bank of America, N.A.,
as Administrative Agent,


and


The Other Financial Institutions
Party Hereto


Dated as of November 5, 2013













--------------------------------------------------------------------------------






i

--------------------------------------------------------------------------------




REAL ESTATE TERM LOAN AGREEMENT
This Real Estate Term Loan Agreement (“Agreement”) is made by and among each
lender from time to time a party hereto (individually, a “Lender” and
collectively, the “Lenders”), Bank of America, N.A., a national banking
association, as Administrative Agent, Kukui‘ula Village LLC, a Delaware limited
liability company (“Borrower”), and Kukui‘ula Development Company (Hawaii), LLC,
a Hawaii limited liability company (“Development”), who agree as follows:
Article 1.
THE LOAN
1.1    General Information and Exhibits. This Agreement includes the Exhibits
listed below, all of which Exhibits are attached hereto and made a part hereof
for all purposes. Borrower and Lenders agree that if any Exhibit to be attached
to this Agreement contains blanks, the same shall be completed correctly and in
accordance with this Agreement prior to or at the time of the execution and
delivery thereof.
Exhibit A
Legal Description of the Land
Exhibit B
Definitions
Exhibit C
Conditions Precedent to Recording of the Mortgages
Exhibit D
Survey Requirements
Exhibit E
Leasing and Tenant Matters and attached Schedule 1
Exhibit F
Assignment and Assumption
Exhibit G
Mortgage Note
Exhibit H
Schedule of Lenders
Exhibit I
Post-Closing Obligations
Exhibit J
Compliance Certificate
Exhibit K
Swap Contracts



The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in the Definitions set forth in Exhibit B. This Agreement, the other
Loan Documents and the Environmental Agreement, which must be in form, detail
and substance satisfactory to Lenders, evidence the agreements of Borrower and
Lenders with respect to the Loan. Borrower shall comply with all of the Loan
Documents and the Environmental Agreement.
1.2    Purpose. The proceeds of the Loan shall be used by Borrower to (a)
restructure certain existing loans, and (b) pay certain fees, costs and expenses
relating to the Loan.
1.3    Commitment to Lend. Borrower agrees to borrow from each Lender, and each
Lender severally agrees to make a single advance of its Pro Rata Share of the
Loan proceeds to Borrower. The Loan is not revolving. Any amount repaid may not
be reborrowed.
1.4    Evidence of Debt. The amount of the Loan funded by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The account or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amounts of the Loan funded by Lenders to Borrower and the
interest




--------------------------------------------------------------------------------




and payments thereon. Any failure to record such amounts, interest or payments
or any error in doing so shall not, however, limit or otherwise affect the
obligation of Borrower hereunder to pay any amount owing with respect to the
Indebtedness. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans in addition to such accounts or records.
ARTICLE 2.    
INTEREST RATES, ADVANCES AND PAYMENTS
2.1    Interest Rates. The Principal Debt from day to day outstanding which is
not past due shall bear interest at a rate per annum equal to the following: (a)
from the Effective Date until the date on which Borrower elects to enter into a
Swap Contract with a Swap Counterparty, the LIBOR Daily Floating Rate plus
2.85%; and (b) from the date on which Borrower elects to enter into a Swap
Contract with a Swap Counterparty and all times thereafter, the 30-Day LIBOR
Rate.
2.2    Computations and Determinations. All interest shall be computed on the
basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day). Administrative Agent shall
determine each interest rate applicable to the Principal Debt in accordance with
this Agreement and its determination thereof shall be conclusive in the absence
of manifest error. The books and records of Administrative Agent shall be prima
facie evidence of all sums owing to Lenders from time to time under the Loan,
but the failure to record any such information shall not limit or affect the
obligations of Borrower under the Loan Documents.
2.3    Unavailability of Rate. If Administrative Agent or the Required Lenders
determine that no adequate basis exists for determining the LIBOR Daily Floating
Rate or the 30-Day LIBOR Rate or that the LIBOR Daily Floating Rate or the
30-Day LIBOR Rate will not adequately and fairly reflect the cost to Lenders of
funding or maintaining the Loan, and Administrative Agent so notifies Borrower
and Lenders, then, until Administrative Agent notifies Borrower and Lenders that
the circumstances giving rise to such determination no longer exist, the
Principal Debt from day to day outstanding which is not past due shall bear
interest from the date Administrative Agent so notifies Borrower until the
Maturity Date of the Notes (whether by acceleration, declaration, extension or
otherwise) at a fluctuating rate of interest equal to Prime Rate plus one
percent (1.00%) per annum. In addition, with respect to the LIBOR Daily Floating
Rate and the 30-Day LIBOR Rate, if any Lender determines, and notifies
Administrative Agent and Borrower, that any applicable Law or any request or
directive (whether or not having the force of Law) of any Tribunal or compliance
therewith by the Lender prohibits or restricts or makes impossible the making or
maintaining the Loan at the LIBOR Daily Floating Rate or the 30-Day LIBOR Rate
or the charging of interest at the LIBOR Daily Floating Rate or the 30-Day LIBOR
Rate, then until the Lender notifies Administrative Agent and Borrower that the
circumstances giving rise to such suspension no longer exist, (a) the obligation
of the Lender to fund the Loan at the LIBOR Daily Floating Rate or the 30-Day
LIBOR Rate shall be suspended, and (b) all existing principal of the Loan funded
by such Lender shall automatically bear interest at the Prime Rate plus two
percent (2.00%) per annum, immediately. Each Lender agrees to designate a
different Lending Office if such designation will avoid the need for such notice
and will not, in the good faith judgment of the Lender, otherwise be materially
disadvantageous to the Lender.
2.4    Past Due Rate. If any amount payable by Borrower under any Loan Document
is not paid when due (without regard to any applicable grace periods), such
amount shall thereafter bear interest at a

2

--------------------------------------------------------------------------------




fluctuating interest rate per annum at all times equal to the Past Due Rate to
the fullest extent permitted by applicable Law. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable on demand, at a rate per annum (the “Past Due Rate”) equal to eight and
one-half percent (8.50%) plus the higher of (a) the Prime Rate, or (b) the LIBOR
Daily Floating Rate.
2.5    Prepayment. Borrower may prepay the principal balance of the Notes, in
full at any time or in part from time to time, provided that: (i) Administrative
Agent shall have actually received from Borrower prior written notice of
Borrower’s intent to prepay, the amount of principal that will be prepaid (the
“Prepaid Principal”), and the date on which the prepayment will be made; (ii)
each prepayment shall be in the amount of $1,000 or larger integral multiple of
$1,000 (unless the prepayment retires the outstanding balance of the Loan in
full); and (iii) each prepayment shall be in the amount of 100% of the Prepaid
Principal, plus accrued unpaid interest thereon to the date of prepayment, plus
any other sums which have become due to Administrative Agent and Lenders under
the Loan Documents on or before the date of prepayment but which have not been
paid; subject, however, to any termination requirements that may be applicable
should Borrower elect to enter into a Swap Contract with a Swap Counterparty as
provided herein.
2.6    Late Charges. If Borrower fails to make any monthly payment under the
terms of this Agreement within fifteen (15) days after the date such payment is
due, Borrower shall pay to the applicable Lender or Lenders on demand a late
charge equal to four percent (4%) of such payment. Such fifteen (15) day period
shall not be construed as in any way extending the due date of any payment. The
“late charge” is imposed for the purpose of defraying the expenses of a Lender
incident to handling such delinquent payment. This charge shall be in addition
to, and not in lieu of, any other remedy Lenders may have and is in addition to
any fees and charges of any agents or attorneys which Administrative Agent or
Lenders may employ upon the occurrence of a Default, whether authorized herein
or by Law. Borrower will pay this late charge only once on any late payment.  
2.7    Payment Schedule and Maturity Date The entire principal balance of the
Loan then unpaid and all accrued interest then unpaid shall be due and payable
in full on the Maturity Date. Accrued unpaid interest shall be due and payable
on the first day of the first calendar month after the date of this Agreement
and on the first day of each calendar month thereafter until all principal and
accrued interest owing on this Loan shall have been fully paid and satisfied. In
addition, commencing on the first day of January, 2014, and continuing on the
first day of each fiscal quarter thereafter, Borrower shall make quarterly
payments of principal in the amount of $865,000, each, plus all accrued but
unpaid interest; provided that such quarterly payments shall be permanently
reduced to the amount of $500,000 per quarter from and after the date that the
Retail Project achieves a Debt Service Coverage Ratio of at least 1.20 to 1.
2.8    Taxes.
(a)    Any and all payments by Borrower to or for the account of Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of Administrative Agent
and any Lender, taxes imposed on or measured by its net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which Administrative Agent or
such Lender, as the case may be, is organized or maintains a lending office (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges and liabilities being included within the
definition of “Taxes” herein). If Borrower shall be required by any Laws to
deduct any Taxes from or in respect of any sum payable under any Loan Document
to Administrative Agent or any Lender, (i) the sum payable shall be

3

--------------------------------------------------------------------------------




increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.8),
Administrative Agent or such Lender receives an amount equal to the sum it would
have received had no such deductions been made, (ii) Borrower shall make such
deductions, (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) within thirty (30) days after the date of such payment, Borrower shall
furnish to Administrative Agent (who shall forward the same to such Lender) the
original or a certified copy of a receipt evidencing payment thereof.
(b)    In addition, Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).
(c)    If Borrower shall be required by the Laws of any jurisdiction outside the
United States to deduct any Taxes or Other Taxes from or in respect of any sum
payable under any Loan Document to Administrative Agent or any Lender, Borrower
shall also pay to such Lender or Administrative Agent (for the account of such
Lender), at the time interest is paid, such additional amount that such Lender
specifies is necessary to preserve the after-tax yield (after factoring in
United States (federal and state) taxes imposed on or measured by net income)
the Lender would have received if such deductions (including deductions
applicable to additional sums payable under this Section 2.8) had not been made.
(d)    Borrower agrees to indemnify Administrative Agent and each Lender for the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 2.8) paid
by Administrative Agent and such Lender relating to any Loan Document and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Tribunal. Payment under
this clause (d) shall be made within thirty (30) days after Administrative Agent
or the Lender makes a demand therefor.
(e)    Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this Section
2.8 shall survive the termination of the Commitments and the payment in full of
all the other Indebtedness.
2.9    Payments.
(a)    All payments by Borrower shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by Borrower hereunder shall be made to
Administrative Agent not later than 12:00 p.m. (Administrative Agent’s Time) on
the date specified herein. Administrative Agent shall distribute to each Lender,
such funds as such Lender may be entitled to receive hereunder, (i) on or before
3:00 p.m. (Administrative Agent’s Time) on the day Administrative Agent receives
such funds, if Administrative Agent has received such funds on or before 12:00
p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
(Administrative Agent’s Time) on the Business Day following the day
Administrative Agent receives such funds, if Administrative Agent receives such
funds after 12:00 p.m. (Administrative Agent’s Time). If Administrative Agent
fails to timely pay any amount to any Lender in accordance with this clause (a),
Administrative Agent shall pay to such Lender

4

--------------------------------------------------------------------------------




interest at the Federal Funds Rate on such amount, for each day from the day
such amount was to be paid until it is paid to such Lender.
(b)    Except as otherwise expressly provided herein, all payments by Borrower
or any Lender shall be made to Administrative Agent at Administrative Agent’s
Office not later than the time for such type of payment specified in this
Agreement. All payments received after such time shall be deemed received on the
next succeeding Business Day. All payments shall be made in immediately
available funds in lawful money of the United States of America. Whenever any
payment falls due on a day which is not a Business Day, such payment may be made
on the next succeeding Business Day.
(c)    Upon satisfaction of any applicable terms and conditions set forth
herein, Administrative Agent shall promptly make any amounts received in
accordance with clause (b) above available in like funds received, if payable to
any Lender, by wire transfer to such Lender at the address specified in the
Schedule of Lenders.
(d)    Unless Borrower has notified Administrative Agent, prior to the date any
payment is required to be made by it to Administrative Agent, that Borrower will
not make such payment, Administrative Agent may assume that Borrower has timely
made such payment and may (but shall not be required to do so) in reliance
thereon, make available a corresponding amount to the person or entity entitled
thereto. If and to the extent that such payment was not in fact made to
Administrative Agent in immediately available funds, then if Borrower failed to
make such payment, each Lender shall forthwith on demand repay to Administrative
Agent the portion of such assumed payment that was made available to such Lender
in immediately available funds, together with interest thereon in respect of
each day from and including the date such amount was made available by
Administrative Agent to such Lender to the date such amount is repaid to
Administrative Agent in immediately available funds at the Federal Funds Rate
from time to time in effect. A notice of Administrative Agent to Borrower with
respect to any amount owing under this clause (d) shall be conclusive, absent
any manifest error.
2.10    Administrative Agent Advances.
(a)    Administrative Agent is authorized, from time to time, in Administrative
Agent’s sole discretion to make, authorize or determine advances of the Loan, or
otherwise expend funds, on behalf of Lenders (“Administrative Agent Advances”),
(i) to pay any costs, fees and expenses as described in Section 8.11 herein,
(ii) when the applicable conditions precedent set forth in Exhibit C have been
satisfied to the extent required by Administrative Agent, and (iii) when
Administrative Agent deems necessary or desirable to preserve or protect the
Loan collateral or any portion thereof (including those with respect to property
taxes, insurance premiums, completion of construction, operation management,
improvements, maintenance, repair, sale and disposition) (A) subject to Section
6.5, after the occurrence of a Default, and (B) subject to Section 6.10, after
acquisition of all or a portion of the Loan collateral by foreclosure or
otherwise.
(b)    Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable on demand and secured by the
Loan collateral, and if unpaid by Lenders as set forth below, shall bear
interest at the rate applicable to such amount under the Loan or if no longer
applicable, at the Base Rate. Administrative Agent shall notify each Lender in
writing of each Administrative Agent Advance. Upon receipt of notice from
Administrative Agent of its making of an Administrative Agent Advance, each
Lender shall make the amount of such

5

--------------------------------------------------------------------------------




Lender’s Pro Rata Share of the outstanding principal amount of the
Administrative Agent Advance available to Administrative Agent, in same day
funds, to such account of Administrative Agent as Administrative Agent may
designate, (i) on or before 3:00 p.m. (Administrative Agent’s Time) on the day
Administrative Agent provides Lenders with notice of the making of such
Administrative Agent Advance if Administrative Agent provides such notice on or
before 12:00 p.m. (Administrative Agent’s Time), or (ii) on or before 12:00 p.m.
(Administrative Agent’s Time) on the Business Day immediately following the day
Administrative Agent provides Lenders with notice of the making of such advance
if Administrative Agent provides notice after 12:00 p.m. (Administrative Agent’s
Time).
2.11    Defaulting Lender.
(a)    Notice and Cure of Lender Default; Election Period; Electing Lenders.
Administrative Agent shall notify (such notice being referred to as the “Default
Notice”) Borrower (for Loan advances) and each non-Defaulting Lender if any
Lender is a Defaulting Lender. Each non-Defaulting Lender shall have the right,
but in no event and under no circumstance the obligation, to fund such
Defaulting Lender Amount, provided that within twenty (20) days after the date
of the Default Notice (the “Election Period”), the non-Defaulting Lender or
Lenders (each such Lender, an “Electing Lender”) irrevocably commit(s) by notice
in writing (an “Election Notice”) to Administrative Agent, the other Lenders and
Borrower to fund the Defaulting Lender Amount. If Administrative Agent receives
more than one Election Notice within the Election Period, then the commitment to
fund the Defaulting Lender Amount shall be apportioned pro rata among the
Electing Lenders in the proportion that the amount of each such Electing
Lender’s Commitment bears to the total Commitments of all Electing Lenders. If
the Defaulting Lender fails to pay the Defaulting Lender Payment Amount within
the Election Period, the Electing Lender or Electing Lenders, as applicable,
shall be automatically obligated to fund the Defaulting Lender Amount (and the
Defaulting Lender shall no longer be entitled to fund such Defaulting Lender
Amount) within three (3) Business Days following the expiration of the Election
Period to reimburse Administrative Agent or make payment to Borrower, as
applicable. Notwithstanding anything to the contrary contained herein, if
Administrative Agent has funded the Defaulting Lender Amount, Administrative
Agent shall be entitled to reimbursement for its portion of the Defaulting
Lender Payment Amount pursuant to Section 6.11.
(b)    Removal of Rights; Indemnity. Administrative Agent shall not be obligated
to transfer to a Defaulting Lender any payments made by or on behalf of Borrower
to Administrative Agent for the Defaulting Lender’s benefit; nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder or under
any Note until all Defaulting Lender Payment Amounts are paid in full. Amounts
payable to a Defaulting Lender shall be paid by Administrative Agent to
reimburse Administrative Agent and any Electing Lender pro rata for all
Defaulting Lender Payment Amounts. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents or the Environmental
Agreement, a Defaulting Lender shall be deemed not to be a “Lender” and such
Defaulting Lender’s Commitment shall be deemed to be zero. A Defaulting Lender
shall have no right to participate in any discussions among and/or decisions by
Lenders hereunder and/or under the other Loan Documents or the Environmental
Agreement. Further, any Defaulting Lender shall be bound by any amendment to, or
waiver of, any provision of, or any action taken or omitted to be taken by
Administrative Agent and/or the non-Defaulting Lenders under, any Loan Document
or the Environmental Agreement which is made subsequent to the Defaulting
Lender’s becoming a Defaulting Lender. This Section 2.11 shall remain effective
with respect to a Defaulting Lender until such time as the Defaulting Lender
shall no longer be in default of any of

6

--------------------------------------------------------------------------------




its obligations under this Agreement by curing such default by payment of all
Defaulting Lender Payment Amounts (i) within the Election Period, or (ii) after
the Election Period with the consent of the non-Defaulting Lenders. Such
Defaulting Lender nonetheless shall be bound by any amendment to or waiver of
any provision of, or any action taken or omitted to be taken by Administrative
Agent and/or the non-Defaulting Lenders under any Loan Document or the
Environmental Agreement which is made subsequent to that Lender’s becoming a
Defaulting Lender and prior to such cure or waiver. The operation of this clause
(b) or clause (a) above alone shall not be construed to increase or otherwise
affect the Commitment of any non-Defaulting Lender, or relieve or excuse the
performance by Borrower of its duties and obligations hereunder or under any of
the other Loan Documents or the Environmental Agreement. Furthermore, nothing
contained in this Section 2.11 shall release or in any way limit a Defaulting
Lender’s obligations as a Lender hereunder and/or under any of the other Loan
Documents or the Environmental Agreement. Further, a Defaulting Lender shall
indemnify and hold harmless Administrative Agent and each of the non-Defaulting
Lenders from any claim, loss, or costs incurred by Administrative Agent and/or
the non-Defaulting Lenders as a result of a Defaulting Lender’s failure to
comply with the requirements of this Agreement, including any and all additional
losses, damages, costs and expenses (including attorneys’ fees) incurred by
Administrative Agent and any non-Defaulting Lender as a result of and/or in
connection with (i) a non-Defaulting Lender’s acting as an Electing Lender, (ii)
any enforcement action brought by Administrative Agent against a Defaulting
Lender, and (iii) any action brought against Administrative Agent and/or
Lenders. The indemnification provided above shall survive any termination of
this Agreement.
(c)    Commitment Adjustments. In connection with the adjustment of the amounts
of the Loan Commitments of the Defaulting Lender and Electing Lender(s) upon the
expiration of the Election Period as aforesaid, Borrower, Administrative Agent
and Lenders shall execute such modifications to the Loan Documents and the
Environmental Agreement as shall, in the reasonable judgment of Administrative
Agent, be necessary or desirable in connection with the adjustment of the
amounts of Commitments in accordance with the foregoing provisions of this
Section. For the purpose of voting or consenting to matters with respect to the
Loan Documents or the Environmental Agreement, such modifications shall also
reflect the removal of voting rights of the Defaulting Lender and increase in
voting rights of Electing Lenders to the extent an Electing Lender has funded
the Defaulting Lender Amount. In connection with such adjustments, the
Defaulting Lender shall execute and deliver an Assignment and Assumption
covering that Lender’s Commitment and otherwise comply with Section 8.6. If a
Lender refuses to execute and deliver such Assignment and Assumption or
otherwise comply with Section 8.6, such Lender hereby appoints Administrative
Agent to do so on such Lender’s behalf. Administrative Agent shall distribute an
amended Schedule of Lenders, which shall thereafter be incorporated into this
Agreement, to reflect such adjustments. However, all such Defaulting Lender
Amounts funded by Administrative Agent or Electing Lenders shall continue to be
Defaulting Lender Amounts of the Defaulting Lender pursuant to its obligations
under this Agreement.
(d)    No Election. In the event that no Lender elects to commit to fund the
Defaulting Lender Amount within the Election Period, Administrative Agent shall,
upon the expiration of the Election Period, so notify Borrower and each Lender.
2.12    Several Obligations; No Liability; No Release. Notwithstanding that
certain of the Loan Documents and/or the Environmental Agreement now or
hereafter may have been or will be executed only by or in favor of
Administrative Agent in its capacity as such, and not by or in favor of Lenders,
any and all obligations on the part of Administrative Agent (if any) to make any
advances of the Loan or reimbursements

7

--------------------------------------------------------------------------------




for other Payment Amounts shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Pro Rata Shares. Except as may be specifically provided in this
Agreement, no Lender shall have any liability for the acts of any other Lender.
No Lender shall be responsible to Borrower or any other person for any failure
by any other Lender to fulfill its obligations to make advances of the Loan or
reimbursements for other Payment Amounts, or to take any other action on its
behalf hereunder or in connection with the financing contemplated herein. The
failure of any Lender to pay to Administrative Agent its Pro Rata Share of a
Payment Amount shall not relieve any other Lender of any obligation hereunder to
pay to Administrative Agent its Pro Rata Share of such Payment Amounts as and
when required herein, but no Lender shall be responsible for the failure of any
other Lender to so fund its Pro Rata Share of the Payment Amount. In furtherance
of the foregoing, Lenders shall comply with their obligation to pay
Administrative Agent their Pro Rata Shares of such Payment Amounts regardless of
(i) the occurrence of any Default hereunder or under any Loan Document or the
Environmental Agreement; (ii) any failure of consideration, absence of
consideration, misrepresentation, fraud, or any other event, failure,
deficiency, breach or irregularity of any nature whatsoever in the Loan
Documents or the Environmental Agreement; (iii) any bankruptcy, insolvency or
other like event with regard to Borrower or Guarantor. The obligation of Lenders
to pay such Payment Amounts is in all regards independent of any claims between
Administrative Agent and any Lender.
2.13    Replacement of Lenders. If any Lender is a Defaulting Lender, Borrower
may, upon notice to such Lender and Administrative Agent, replace such Lender by
causing such Lender to assign its Commitment with the payment of any assignment
fee by the replaced Lender to one or more other lenders or Eligible Assignees
acceptable to Borrower and Administrative Agent. Borrower shall or shall cause
the replacement lender to (subject to the provisions of Sections 2.10 and 2.11
providing for payment of all Defaulting Lender Payment Amounts to Administrative
Agent and/or Electing Lenders, as applicable, prior to payment of amounts due to
a Defaulting Lender), (a) pay in full all principal, interest, fees and other
amounts owing to such Lender through the date of replacement and (b) provide a
release of such Lender from its obligations under the Loan Documents and the
Environmental Agreement. Any Lender being replaced shall execute and deliver an
Assignment and Assumption covering that Lender’s Commitment and otherwise comply
with Section 8.6. If a Lender being replaced refuses to execute and deliver such
Assignment and Assumption or otherwise comply with Section 8.6, such Lender
hereby appoints Administrative Agent to do so on such Lender’s behalf.
Administrative Agent shall distribute an amended Schedule of Lenders, which
shall thereafter be incorporated into this Agreement, to reflect adjustments to
Lenders and their Commitments.
ARTICLE 3.    
ADDITIONAL COVENANTS AND AGREEMENTS
3.1    Contracts. Borrower may enter into any management, maintenance or other
material contract pertaining to the Property so long as the contract is entered
into on an arm’s-length basis incorporating market terms, and is unconditionally
terminable by Borrower or any successor owner without penalty or payment on not
more than thirty (30) days’ notice to the other party. Borrower shall not
default (subject to any applicable notice and cure rights) under any material
contract or permit any contract to terminate by reason of any failure of
Borrower to perform thereunder, and Borrower shall promptly notify
Administrative Agent of any default thereunder.
3.2    Inspection. Administrative Agent and its agents may enter upon the
Property to inspect the Property, the Project and any materials at any
reasonable time, unless Administrative Agent deems such inspection is of an
emergency nature, in which event Borrower shall provide Administrative Agent
with immediate access to the Property. Borrower will also permit Administrative
Agent and its agents to

8

--------------------------------------------------------------------------------




photograph the Property during normal business hours and at any other reasonable
time. Borrower will furnish to Administrative Agent and its agents for
inspection and copying, all shop drawings, specifications, books and records,
and other documents and information that Administrative Agent may request from
time to time.
3.3    Notice to Lenders. Borrower shall, within fifteen (15) days after the
occurrence of any of the following events, notify each Lender in writing
thereof, specifying in each case the action Borrower has taken or will take with
respect thereto: (a) any violation of any Law or governmental requirement;
(b) any litigation, arbitration or governmental investigation or proceeding
instituted or threatened against Borrower or Guarantor or the Property, and any
material development therein; (c) any actual or threatened condemnation of any
portion of the Property, any negotiations with respect to any such taking, or
any loss of or substantial damage to the Property; (d) any labor controversy
pending or threatened against Borrower or any contractor, and any material
development in any labor controversy; (e) any notice received by Borrower with
respect to the cancellation, alteration or non‑renewal of any insurance coverage
maintained with respect to the Property; (f)  any lien filed against the
Property; or (g) the lapse of any required permit, license, certificate or
approval with respect to the Property or the failure of any of the foregoing to
be in full force and effect.
3.4    Financial Statements, Records and Reports. Borrower and Guarantor (as
agreed pursuant to any guaranty by Guarantor) shall provide or cause to be
provided to Administrative Agent all of the following:
(a)    Financial Statements of Borrower, for each fiscal year of Borrower, as
soon as reasonably practicable, and, in any event, within one hundred twenty
(120) days after the close of each fiscal year.
(b)    Financial Statements of Guarantor, (i) as soon as reasonably practicable
and, in any event, within one hundred twenty (120) days after the close of each
fiscal year of Guarantor, all in reasonable detail and prepared in accordance
with generally accepted accounting principles, audited and accompanied by a
report and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to Administrative Agent, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
and (ii) for each of the first three fiscal quarters of each fiscal year of
Guarantor, as soon as reasonably practicable and, in any event, within sixty
(60) days of the close of each such fiscal quarter of Guarantor.
(c)    (i) prior to the beginning of each fiscal year of Borrower, a capital and
operating budget for the Property; and (ii) for each calendar quarter (A) a
statement of all income and expenses in connection with the Property and tenant
receivable report, (B) certified rent rolls, and (C) a current leasing status
report (including tenants’ names, proposed location, proposed lease term (number
of years), and proposed rent (on the rent roll), as soon as reasonably
practicable but in any event within sixty (60) days after the end of each such
quarter, certified in writing as true and correct by a representative of
Borrower satisfactory to Administrative Agent. Items provided under this clause
(c) shall be in form and detail reasonably satisfactory to Administrative Agent.
(d)    Within thirty (30) days from the date made available, copies of each
annual report, proxy or financial statement or other report or communication
sent to the stockholders of Guarantor, and within thirty (30) days from the date
filed with the SEC or any national securities exchange,

9

--------------------------------------------------------------------------------




copies of all annual, regular, periodic and special reports and registration
statements which Guarantor may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto.
(e)    From time to time promptly after Administrative Agent’s request, such
additional information, reports and statements respecting the Property, or the
business operations and financial condition of each Reporting Party, as
Administrative Agent may reasonably request.
Documents required to be delivered pursuant to this Section 3.4 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on the Borrower’s or
Guarantor’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
Borrower will keep accurate books and records in accordance with sound
accounting principles in which full, true and correct entries shall be promptly
made with respect to the Property and the operation thereof. Borrower will make
all of its books, records and accounts available to Administrative Agent and its
representatives at the Property upon request and will permit them to review and
copy the same. All Financial Statements shall be in form and detail reasonably
satisfactory to Administrative Agent and shall contain or be attached to the
signed and dated written certification of the Reporting Party in form specified
by Administrative Agent to certify that the Financial Statements are furnished
to Administrative Agent in connection with the extension of credit by
Administrative Agent and constitute a true and correct statement of the
Reporting Party’s financial position. All Financial Statements shall be
submitted with the applicable completed Compliance Certificate by Borrower and
Guarantor in the form of Exhibit J attached hereto. All certifications and
signatures on behalf of corporations, partnerships, limited liability companies
or other entities shall be by a representative of the Reporting Party
satisfactory to Administrative Agent. All fiscal year‑end Financial Statements
of Borrower and Guarantor shall be certified, without any qualification or
exception not acceptable to Administrative Agent, by independent certified
public accountants acceptable to Administrative Agent, and shall contain all
reports and disclosures required by generally accepted accounting principles for
a fair presentation. Borrower will provide Administrative Agent at Borrower’s
expense with all evidence that Administrative Agent may from time to time
reasonably request as to compliance with all provisions of the Loan Documents
and the Environmental Agreement. Borrower shall promptly notify Administrative
Agent of any event or condition that could reasonably be expected to have a
Material Adverse Effect in the financial condition of Borrower or Guarantor (if
known by Borrower). Administrative Agent shall provide a copy of such Financial
Statements to each Lender upon receipt.
3.5    Other Information. Borrower shall furnish to Administrative Agent from
time to time upon Administrative Agent’s reasonable request: (a) copies of any
or all contracts, bills of sale, statements, receipts or other documents under
which Borrower claims title to any materials, fixtures or articles of personal
property subject to the lien of the Mortgages; and (b) such other information
relating to Borrower, Guarantor, the Improvements, the Property, or any
indemnitor or other person or party connected with Borrower, the Loan, or any
security for the Loan.
3.6    Reports and Testing. Borrower shall (a) promptly deliver to
Administrative Agent copies of all reports, studies, inspections and tests made
on the Land or the Improvements, and (b) make such additional tests on the Land
or the Improvements as Administrative Agent reasonably requires. Borrower

10

--------------------------------------------------------------------------------




shall, within five (5) days, notify Administrative Agent of any report, study,
inspection or test that indicates any adverse condition relating to the Land or
the Improvements.
3.7    Appraisal. From time to time, Administrative Agent may obtain an
appraisal of all or any part of the Property prepared in accordance with written
instructions from Administrative Agent by a third‑party appraiser engaged
directly by Administrative Agent. Each such appraiser and appraisal shall be
satisfactory to Administrative Agent (including satisfaction of applicable
regulatory requirements). The cost of any such appraisal obtained by
Administrative Agent (a) once during any calendar year (in addition to
appraisals paid for by Borrower in connection with clauses (b) or (c), below);
(b) for the purpose of evaluating the Project in connection with releasing or
substituting any collateral; or (c) after the occurrence of any Default, in each
case shall be borne by Borrower. Whenever Borrower is obligated to pay the cost
of an appraisal hereunder, such cost is due and payable by Borrower within
thirty (30) days of demand and shall be secured by the Loan Documents.
Administrative Agent shall provide a copy of such appraisal to each Lender upon
receipt.
3.8    Distributions. Borrower shall not make any dividend or distribution to
its members, or make any other payment to any party holding a direct or indirect
ownership interest in Borrower, or engage in any transaction that has a
substantially similar effect.
3.9    No Other Indebtedness. Borrower shall not incur any indebtedness (whether
absolute or contingent, direct or indirect) other than (a) the Indebtedness, (b)
obligations under the Term Loan Agreement and related loan documents, (c) Swap
Transactions to hedge interest rate risks associated with the Loan and the Term
Loan, and (d) trade debt incurred by Borrower in the ordinary course of business
that is not more than 60 days past due and does not exceed $200,000.00 in the
aggregate.
3.10    Reporting Compliance. Borrower and Development agree to comply with any
and all reporting requirements applicable to the Loan which are set forth in any
law, statute, ordinance, rule, regulation, order or determination of any
governmental authority, including The International Investment Survey Act of
1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agree upon request of Administrative Agent to furnish Administrative
Agent with evidence of such compliance.
3.11    Payment of Withholding Taxes. Borrower shall not use, or knowingly
permit any contractor or subcontractor to use, any portion of the proceeds of
any Loan advance to pay the wages of employees unless a portion of the proceeds
or other funds are also used to make timely payment to or deposit with (a) the
United States of all amounts of tax required to be deducted and withheld with
respect to such wages under the Internal Revenue Code, and (b) any state and/or
local Tribunal or agency having jurisdiction of all amounts of tax required to
be deducted and withheld with respect to such wages under any applicable state
and/or local Laws.
3.12    ERISA and Prohibited Transaction Taxes. As of the date hereof and
throughout the term of this Agreement: (a) neither Borrower, Guarantor, nor
Development is or will be (i) an “employee benefit plan,” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or (ii) a “plan” within the meaning of Section 4975(e) of the
Internal Revenue Code; (b) the assets of Borrower, Guarantor, or Development do
not and will not constitute “plan assets” within the meaning of the United
States Department of Labor Regulations set forth in 29 C.F.R. § 2510.3-101;
(c) neither Borrower, Guarantor, nor Development is or will be a “governmental
plan” within the meaning of Section 3(32) of ERISA; (d) transactions by or with
Borrower, Guarantor, or Development are not and will not be subject to state
statutes applicable to Borrower, Guarantor, or Development regulating
investments of

11

--------------------------------------------------------------------------------




fiduciaries with respect to governmental plans; and (e) neither Borrower,
Guarantor, nor Development shall engage in any transaction which would cause any
obligation or action taken or to be taken hereunder (or the exercise by
Administrative Agent of any of Lenders’ rights under this Agreement, the Notes
or the other Loan Documents or the Environmental Agreement) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA or Section 4975 of the Internal Revenue Code. Borrower, Guarantor,
and Development further agree to deliver to Administrative Agent such
certifications or other evidence of compliance with the provisions of this
Section 3.12 as Administrative Agent may from time to time request.
3.13    Post-Closing Obligations. Borrower, Guarantor, and Development shall
comply with the requirements set forth on Exhibit I not later than the required
date for such requirements as set forth in such Exhibit.
3.14    Transfers of Equity in Borrower. Notwithstanding anything to the
contrary in the Loan Documents, transfers of any interest in Borrower or
Development to any person or entity that is directly or indirectly controlled
by, controlling or under common control of or with (i) A & B Properties, Inc., a
Hawaii corporation, or (ii) DMB Associates, Inc., an Arizona corporation, or
(iii) both, shall be permitted hereunder without Administrative Agent’s or
Lenders’ consent so long as Borrower and Development remain obligated to the
terms of the Loan Documents applicable to them, respectively.
3.15    Swap Contracts. In the event that Borrower shall elect to enter into a
Swap Contract with a Swap Counterparty, Borrower shall comply with all of the
terms and conditions of Exhibit K with respect to all Swap Contracts and such
Swap Contract shall be assigned to Administrative Agent in writing, and shall
name Administrative Agent as payee thereunder.
ARTICLE 4.    
REPRESENTATIONS AND WARRANTIES
To induce Lenders to make the Loan, Borrower hereby represents and warrants to
Administrative Agent and Lenders, as of the Effective Date and the date such
representations and warranties are renewed pursuant to this Agreement and the
other Loan Documents that, except as otherwise disclosed to Administrative Agent
in writing:
4.1    Organization. Borrower is and will continue to be (a) duly organized,
validly existing and in good standing under the Laws of the state of its
organization, (b) authorized to do business and in good standing in each state
in which the Property is located, and (c) possessed of all requisite power and
authority to carry on its business, to own the Property and to operate the
Improvements as contemplated in this Agreement and the other Loan Documents.
Development is and will continue to be (a) duly organized, validly existing and
in good standing under the Laws of the state of its organization, (b) authorized
to do business and in good standing in each state in which the Property
described in the Residential Mortgage is located, and (c) possessed of all
requisite power and authority to carry on its business, to own the Property
described in the Residential Mortgage and to operate the Improvements located on
the Property described in the Residential Mortgage as contemplated in this
Agreement and the other Loan Documents.
Guarantor is and will continue to be (a) duly organized, validly existing and in
good standing under the Laws of the state of its organization, and (b) possessed
of all requisite power and authority to carry on its business.

12

--------------------------------------------------------------------------------




4.2    Authorization; No Conflict. Each Loan Document executed by Borrower,
Development and/or Guarantor has been duly authorized, executed and delivered by
Borrower, Development and/or Guarantor, as applicable, and the obligations
thereunder and the performance thereof by Borrower, Development and/or Guarantor
in accordance with their terms are and will continue to be within Borrower’s,
Development’s and/or Guarantor’s power and authority without the necessity of
joinder or consent of any other person. No provision of the Loan Documents
violates or will violate any applicable Law, any covenants or restrictions
affecting the Property, any order of any court or governmental authority or any
contract or agreement binding on Borrower, Development and/or Guarantor or the
Property. The Loan Documents do not and will not result in the creation of any
encumbrance against any assets or properties of Borrower, Development and/or
Guarantor or any person liable, directly or indirectly, for any part of the
Indebtedness except as expressly provided in such documents.
4.3    Enforceability. The Loan Documents constitute legal, valid and binding
obligations of Borrower, Development and Guarantor enforceable in accordance
with their terms, except as the enforceability thereof may be limited by Debtor
Relief Laws and except as the availability of certain remedies may be limited by
general principles of equity.
4.4    No Violation; No Litigation. Borrower, Development, and/or Guarantor are
not in violation of any Law, regulation or ordinance, or any order of any court
or Tribunal, and no provision of the Loan Documents violates any applicable Law,
any covenants or restrictions affecting the Property, any order of any court or
Tribunal or any contract or agreement binding on Borrower, Development, and/or
Guarantor or the Property. There is no judicial or administrative action, claim,
investigation, inquiry, proceeding or demand pending (or to Borrower’s knowledge
threatened) against Borrower, Development, and/or Guarantor or against any other
person liable directly or indirectly for any part of the Indebtedness or which
affects the Property (including any that challenges or which otherwise pertains
to Borrower’s or Development’s title to the Property) or the validity,
enforceability or priority of any of the Loan Documents.
4.5    Taxes. To the extent required by applicable Law, Borrower, Development
and Guarantor have filed all necessary tax returns and reports and have paid all
taxes and governmental charges thereby shown to be owing.
4.6    Requirements; Zoning. The Land and the Improvements comply with all Laws
and governmental requirements, including all subdivision and platting
requirements, without reliance on any adjoining or neighboring property. The
current and anticipated use of the Property complies with all applicable zoning
ordinances, regulations and restrictive covenants affecting the Land without the
existence of any variance, non-complying use, nonconforming use or other special
exception, all use restrictions of any Tribunal having jurisdiction have been
satisfied, and no violation of any Law or regulation exists with respect
thereto.
4.7    Separate Tax Lot. The Land is not included under any unity of title or
similar covenant with other lands not encumbered by the Mortgages, and
constitutes a separate tax lot or lots with a separate tax assessment or
assessments for the Land and the Improvements, independent of those for any
other lands or improvements.
4.8    No Conveyance. Neither Borrower, Development, nor Guarantor has directly
or indirectly conveyed, assigned or otherwise disposed of or transferred (or
agreed to do so) any development rights, air rights or other similar rights,
privileges or attributes with respect to the Property, including those arising
under any zoning or land use ordinance or other Law or governmental requirement.

13

--------------------------------------------------------------------------------




4.9    Utilities. All utility services necessary for the operation of the Retail
Project for its intended purpose are available at the boundaries of the Retail
Property, including electric and natural gas facilities, telephone service,
water supply, storm and sanitary sewer facilities.
4.10    Financial Matters. Each of Borrower, Development and Guarantor is
solvent after giving effect to all borrowings contemplated by the Loan Documents
and no proceeding under any Debtor Relief Law is pending (or to Borrower’s,
Development’s or Guarantor’s knowledge threatened) by or against Borrower,
Development, Guarantor, or any affiliate of Borrower, Development or Guarantor
as a debtor. All Financial Statements, financial information, reports,
statements, plans, budgets, applications, agreements and other data and
information (collectively, “Submissions”) heretofore furnished or hereafter to
be furnished by or on behalf of Borrower, Development or Guarantor to
Administrative Agent are and will be true, correct and complete in all material
respects as of their respective dates and do not and will not omit to state any
fact or circumstance necessary to make the statements contained therein not
misleading. There has been no event or condition that could reasonably be
expected to have a Material Adverse Effect on Borrower’s, Development’s or
Guarantor’s financial condition from the financial condition of Borrower,
Development or Guarantor (as the case may be) indicated in such Submissions. To
Borrower’s, Development’s or Guarantor’s knowledge, no material adverse change
has occurred since the dates of such Submissions in the financial condition of
any tenant under any lease described therein.
4.11    Not a Foreign Person. Neither Borrower, Development, nor Guarantor is a
“foreign person” within the meaning of the Internal Revenue Code, Sections 1445
and 7701 (i.e., Neither Borrower, Development, nor Guarantor is a non-resident
alien, foreign corporation, foreign partnership, foreign trust or foreign estate
as those terms are defined therein and in any regulations promulgated
thereunder).
4.12    Business Loan. The Loan is solely for business and/or investment
purposes, and is not intended for personal, family, household or agricultural
purposes. Borrower warrants that the proceeds of the Loan shall be used for
commercial purposes and stipulates that the Loan shall be construed for all
purposes as a commercial loan.
ARTICLE 5.    
DEFAULT AND REMEDIES
5.1    Events of Default. The occurrence of any one of the following shall be a
default under this Agreement (“Default”):
(a)    Any (i) installment of principal or interest payable under this Agreement
or any Note is not paid when due (including, without limitation, all amounts due
on maturity of the Loan), or (ii) other Indebtedness is not paid within five (5)
days after the due date.
(b)    Any covenant, agreement or condition in this Agreement or in any other
Loan Document (other than covenants to pay any Indebtedness and other than
Defaults expressly listed in this Section 5.1) is not fully and timely
performed, observed or kept, and such failure is not cured within thirty (30)
days after notice from Administrative Agent (the “Cure Period”); provided that,
if such failure is not capable of being cured during such Cure Period, as long
as the Borrower commences to cure such failure during the Cure Period and is
diligently and in good faith attempting to effect such cure, the Cure Period
shall be extended for thirty (30) additional days, but in no event shall the
Cure Period be longer than sixty (60) days in the aggregate.
(c)    Any statement, representation or warranty in any of the Loan Documents,
or in any Financial Statement or any other writing heretofore or hereafter
delivered to Administrative Agent

14

--------------------------------------------------------------------------------




or any Lender in connection with the Indebtedness is false, misleading or
erroneous in any material respect on the date hereof or on the date as of which
such statement, representation or warranty is made.
(d)    A Default occurs under any other Loan Document (taking into account any
applicable notice and cure period set forth in such Loan Document).
(e)    A Default occurs under the Environmental Agreement (taking into account
any applicable notice and cure period set forth in said agreement).
(f)    Any insurance required under the Loan Documents lapses or ceases to be in
full force and effect.
(g)    Any required permit, license, certificate or approval with respect to the
Property lapses or ceases to be in full force and effect, which constitutes a
Material Adverse Effect.
(h)    Borrower, Development, or Guarantor is enjoined or prohibited from
performing any of its respective obligations under any of the Loan Documents.
(i)     Any owner of the Property enters into any lease of part or all of the
Property which does not comply with the Loan Documents.
(j)    A lien for the performance of work or the supply of materials which is
established against the Property, or any stop notice served on Borrower,
Administrative Agent, Development or any Lender, remains unsatisfied or unbonded
for a period of thirty (30) days after the date of filing or service.
(k)    Any condition or situation occurs which, in the sole determination of
Administrative Agent, constitutes a danger to or impairment of the Property or
the lien of the Mortgages, if such condition or situation is not remedied within
forty-five (45) days after written notice to Borrower thereof.
(l)    Borrower, Development or Guarantor:
(i)    (A) Executes an assignment for the benefit of creditors, or takes any
action in furtherance thereof; or (B) admits in writing its inability to pay, or
fails to pay, its debts generally as they become due; or (C) as a debtor, files
a petition, case, proceeding or other action pursuant to, or voluntarily seeks
the benefit or benefits of, any Debtor Relief Law, or takes any action in
furtherance thereof; or (D) seeks the appointment of a receiver, trustee,
custodian or liquidator of the Property or any part thereof or of any
significant portion of its other property; or
(ii)    Suffers the filing of a petition, case, proceeding or other action
against it as a debtor under any Debtor Relief Law or seeking appointment of a
receiver, trustee, custodian or liquidator of the Property or any part thereof
or of any significant portion of its other property, and (A) admits, acquiesces
in or fails to contest diligently the material allegations thereof, or (B) fails
to have the petition, case, proceeding or other action permanently dismissed or
discharged on or before the earlier of trial thereon or the sixtieth (60th) day
following the date of its filing; or

15

--------------------------------------------------------------------------------




(iii)    Conceals, removes, or permits to be concealed or removed, any part of
its property, with intent to hinder, delay or defraud its creditors or any of
them, or makes or suffers a transfer of any of its property which may be
fraudulent under any fraudulent conveyance law or Debtor Relief Law; or makes
any transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits,
while insolvent, any creditor to obtain a lien (other than as described in
clause (iv) below) upon any of its property through legal proceedings which are
not vacated and such lien is not discharged prior to enforcement thereof or in
any event within sixty (60) days from the date thereof; or
(iv)    With respect to Borrower and Guarantor only, fails to have discharged
within a period of sixty (60) days any attachment, sequestration, or similar
writ levied upon any of its property in excess of (a) $200,000 for Borrower, and
(b) $25,000,000 for Guarantor; or
(v)    With respect to Borrower and Guarantor only, fails to pay within sixty
(60) days from the entry thereof any final money judgment (that is not fully
covered, beyond any applicable deductibles, by insurance) in the amount of (a)
$200,000 or more against Borrower, and (b) $25,000,000 or more against
Guarantor.
(m)    Borrower, Development or Guarantor is liquidated, terminated, dissolved,
or merged or consolidated into another entity, or fails or ceases to be in good
standing in the State of Hawaii and/or the state of its incorporation or
organization, if different.
(n)    Administrative Agent determines that an event or condition that could
reasonably be expected to have a Material Adverse Effect has occurred in the
financial condition of Borrower, Development, or Guarantor or in the condition
of the Property.
(o)    For any reason, without Administrative Agent’s specific written consent,
any Loan Document or the Environmental Agreement ceases to be in full force and
effect, or is declared null and void or unenforceable, in whole or in part, or
the validity or enforceability thereof, in whole or in part, is challenged or
denied by any party thereto other than Administrative Agent; or the liens,
mortgages or security interests of Administrative Agent for the benefit of
Lenders in any of the Property become unenforceable, in whole or in part, or
cease to be of the priority herein required, or the validity or enforceability
thereof, in whole or in part, is challenged or denied by Borrower, Development,
Guarantor or any person obligated to pay any part of the Indebtedness.
(p)    A default or event of default occurs (and the expiration of any
applicable notice and cure periods) under any document executed and delivered in
connection with any other indebtedness (to Administrative Agent, any Lender or
any other person or entity) (i) of Borrower in excess of $200,000, or (ii) of
Guarantor in excess of $15,000,000.
(q)    The occurrence of an event of default (and the expiration of any
applicable notice or cure periods) under the Term Loan Agreement.
(r)    The sale, lease (except as permitted under this Agreement), exchange,
conveyance, transfer, mortgage, assignment, pledge or encumbrance, either
voluntarily or involuntarily, or the agreement to do so, of any right, title or
interest of Borrower or Development in and to the Property or any portion
thereof, which occurrence is not rendered ineffective within thirty (30) days
after

16

--------------------------------------------------------------------------------




notice thereof from Administrative Agent to Borrower; provided, however, that
Borrower or Development shall be permitted to replace defective, obsolete or
worn out personal property.
(s)    Except as otherwise permitted under Section 3.14, the sale, exchange,
conveyance, transfer, mortgage, assignment, pledge or encumbrance, either
voluntarily or involuntarily, or the agreement to do so, of any direct or
indirect ownership interest in Borrower or any portion thereof; or any change
(whether voluntary or involuntary) in the management or control of Borrower.
5.2    Remedies. Upon a Default, Administrative Agent may with the consent of,
and shall at the direction of, the Required Lenders, without notice, exercise
any and all rights and remedies afforded by this Agreement, the other Loan
Documents, the Environmental Agreement, Law, equity or otherwise, including
(a) declaring any and all Indebtedness immediately due and payable, (b) reducing
any claim to judgment, or (c) obtaining appointment of a receiver (to which
Borrower hereby consents) and/or judicial or nonjudicial foreclosure under the
Mortgages; provided, however, upon a Default, Administrative Agent at its
election may (but shall not be obligated to) without the consent of, and shall
at the direction of, the Required Lenders, without notice, set‑off and apply
against any Indebtedness, to the extent thereof and to the maximum extent
permitted by Law, any and all deposits, funds, or assets in which Administrative
Agent has been granted a security interest on behalf of Lenders pursuant to any
Loan Document to or for the credit or account of Borrower; provided, however
further, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower and/or Guarantor under the Bankruptcy Code
of the United States of America, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.
Borrower and Development hereby appoint Administrative Agent as Borrower’s and
Development’s attorney‑in‑fact, which power of attorney is irrevocable and
coupled with an interest, with full power of substitution if Administrative
Agent so elects, to do any of the following in Borrower’s or Development’s name
during the continuance of a Default: (i) endorse the name of Borrower or
Development on any checks or drafts representing proceeds of any insurance
policies, or other checks or instruments payable to Borrower or Development with
respect to the Property; (ii) prosecute or defend any action or proceeding
incident to the Property; and (iii) pay, settle, or compromise all bills and
claims so as to clear title to the Property. Any amounts expended by
Administrative Agent on its own behalf or on behalf of Lenders in connection
with the exercise of its remedies herein shall be deemed to have been advanced
to Borrower hereunder as a demand obligation owing by Borrower to Administrative
Agent or Lenders as applicable and shall constitute a portion of the
Indebtedness, regardless of whether such amounts exceed any limits for
Indebtedness otherwise set forth herein. Neither Administrative Agent nor any
Lender shall have any liability to Borrower for the sufficiency or adequacy of
any such actions taken by Administrative Agent.
No delay or omission of Administrative Agent or Lenders to exercise any right,
power or remedy accruing upon the happening of a Default shall impair such
right, power or remedy or be construed to be a waiver of such Default or any
acquiescence therein. No delay or omission on the part of Administrative Agent
or Lenders to exercise any option for acceleration of the maturity of the
Indebtedness or for foreclosure of the Mortgages following any Default as
aforesaid, or any other option granted to Administrative Agent and Lenders
hereunder in any one or more instances, and no acceptance by Administrative
Agent or Lenders of any partial payment on account of the Indebtedness, shall
constitute a waiver of such Default, and each such option shall remain
continuously in full force and effect. No remedy herein conferred upon or
reserved to Administrative Agent and/or Lenders is intended to be exclusive of
any other remedies provided for in any Note, any of the other Loan Documents or
the Environmental Agreement, and each and every such remedy shall be cumulative,
and shall be in addition to every other remedy given hereunder, or under any

17

--------------------------------------------------------------------------------




Note, any of the other Loan Documents or the Environmental Agreement, or now or
hereafter existing at Law or in equity or by statute. Every right, power and
remedy given to Administrative Agent and Lenders by this Agreement, any Note,
any of the other Loan Documents or the Environmental Agreement shall be
concurrent, and may be exercised from time to time as often as may be deemed
expedient by the Required Lenders. Every right, power and remedy given to
Administrative Agent and Lenders by this Agreement, any Note or any of the Loan
Documents may be pursued separately, successively or together against Borrower,
or the Property or any part thereof, or any personal property granted as
security under the Loan Documents.
Regardless of how a Lender may treat payments received from the exercise of
remedies under the Loan Documents or the Environmental Agreement for the purpose
of its own accounting, for the purpose of computing the Indebtedness, payments
shall be applied as elected by Lenders. No application of payments will cure any
Default or prevent acceleration or continued acceleration of amounts payable
under the Loan Documents or the Environmental Agreement or prevent the exercise
or continued exercise of rights or remedies of Administrative Agent and Lenders
hereunder or thereunder or at Law or in equity.
ARTICLE 6.    
ADMINISTRATIVE AGENT
6.1    Appointment and Authorization of Administrative Agent.
(f)    Each Lender hereby irrevocably (subject to Section 6.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement, each other Loan Document and the
Environmental Agreement and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement, any other Loan
Document or the Environmental Agreement, together with such powers as are
reasonably incidental thereto. Each Lender consents to the terms of the
Intercreditor Agreement and agrees that Administrative Agent may pay the amounts
provided in Section 7.2 that are to be paid to the administrative agent and
lenders under the Term Loan Agreement. Notwithstanding any provision to the
contrary contained elsewhere herein or in any other Loan Document or the
Environmental Agreement, Administrative Agent shall not have any duties or
responsibilities except those expressly set forth herein, nor shall
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender. No implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or the Environmental Agreement or shall otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents and the
Environmental Agreement with reference to Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.
(g)    No individual Lender or group of Lenders shall have any right to amend or
waive, or consent to the departure of any party from any provision of any Loan
Document or the Environmental Agreement, or secure or enforce the obligations of
Borrower or any other party pursuant to the Loan Documents or the Environmental
Agreement, or otherwise. All such rights, on behalf of Administrative Agent or
any Lender or Lenders, shall be held and exercised solely by and at the option
of Administrative Agent for the pro rata benefit of Lenders. Such rights,
however, are subject to the rights of a Lender or Lenders, as expressly set
forth in this Agreement, to approve matters or direct Administrative Agent to
take or refrain from taking action as set forth in this Agreement. Except as
expressly otherwise provided in this Agreement, the other Loan Documents

18

--------------------------------------------------------------------------------




or the Environmental Agreement, Administrative Agent shall have and may use its
sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which
Administrative Agent is expressly entitled to exercise or take under this
Agreement, the other Loan Documents and the Environmental Agreement, including
(i) the determination if and to what extent matters or items subject to
Administrative Agent’s satisfaction are acceptable or otherwise within its
discretion, (ii) the making of Administrative Agent Advances, and (iii) the
exercise of remedies pursuant to, but subject to, Article 5 or pursuant to any
other Loan Document or the Environmental Agreement and any action so taken or
not taken shall be deemed consented to by Lenders.
(h)    In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or Guarantor, no individual Lender or
group of Lenders shall have the right, and Administrative Agent (irrespective of
whether the principal of the Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be
exclusively entitled and empowered on behalf of itself and Lenders, by
intervention in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their respective agents and
counsel and all other amounts due Lenders and Administrative Agent under
Section 8.11 allowed in such judicial proceeding); and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 8.11.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of Lenders except as approved by the Required Lenders or to
authorize Administrative Agent to vote in respect of the claims of Lenders
except as approved by the Required Lenders in any such proceeding.
6.2    Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement, any other Loan Document or the Environmental Agreement by
or through agents, employees or attorneys‑in‑fact and shall be entitled to
advice of counsel and other consultant experts concerning all matters pertaining
to such duties. Administrative Agent shall not be responsible for the negligence
or misconduct of any agent or attorney‑in‑fact that it selects with reasonable
care.
6.3    Liability of Administrative Agent. No Agent‑Related Persons shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement, any other

19

--------------------------------------------------------------------------------




Loan Document or the Environmental Agreement or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct), or (b) be
responsible in any manner to any Lender for any recital, statement,
representation or warranty made by Borrower or any subsidiary or Affiliate of
Borrower, or any officer thereof, contained herein, or in any other Loan
Document or the Environmental Agreement, or in any certificate, report,
statement or other document referred to or provided for in, or received by
Administrative Agent under or in connection with, this Agreement, any other Loan
Document or the Environmental Agreement, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, any other Loan
Document or the Environmental Agreement, or for any failure of Borrower or any
other party to any Loan Document or the Environmental Agreement to perform its
obligations hereunder or thereunder. No Agent‑Related Person shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document or the Environmental Agreement, or to
inspect the properties, books or records of Borrower, Guarantor, or any of their
Affiliates.
6.4    Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
person or persons, and upon advice and statements of legal counsel (including
counsel to any party to the Loan Documents or the Environmental Agreement),
independent accountants and other experts selected by Administrative Agent.
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement, any other Loan Document or the Environmental
Agreement unless it shall first receive such advice or concurrence of the
Required Lenders or all Lenders if required hereunder as it deems appropriate
and, if it so requests, it shall first be indemnified to its satisfaction by
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action. Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement, any other Loan Document or the Environmental Agreement in
accordance with a request or consent of the Required Lenders or such greater
number of Lenders as may be expressly required hereby in any instance, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all Lenders. In the absence of written instructions from the Required
Lenders or such greater number of Lenders, as expressly required hereunder,
Administrative Agent may take or not take any action, at its discretion, unless
this Agreement specifically requires the consent of the Required Lenders or such
greater number of Lenders.
6.5    Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, unless Administrative
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default that Administrative Agent determines
will have a Material Adverse Effect. Administrative Agent will notify Lenders of
its receipt of any such notice. Administrative Agent shall take such action with
respect to such Default as may be requested by the Required Lenders in
accordance with Article 5; provided, however, that unless and until
Administrative Agent has received any such request, Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable or in the best
interest of Lenders.
6.6    Credit Decision; Disclosure of Information by Administrative Agent.
(c)    Each Lender acknowledges that none of Agent‑Related Persons has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of Borrower, and/or Guarantor, shall be deemed to
constitute any representation or warranty by any Agent-Related Person

20

--------------------------------------------------------------------------------




to Lenders or any of them as to any matter, including whether Agent‑Related
Persons have disclosed material information in their possession. Each Lender
represents to Administrative Agent that it has, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower, and Guarantor, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents and the
Environmental Agreement, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of Borrower and Guarantor.
(d)    Administrative Agent upon its receipt shall provide each Lender such
notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide the Lender and/or make available
for the Lender’s inspection during reasonable business hours and at the Lender’s
expense, upon the Lender’s written request therefor: (i) copies of the Loan
Documents and the Environmental Agreement; (ii) such information as is then in
Administrative Agent’s possession in respect of the current status of principal
and interest payments and accruals in respect of the Loan; (iii) copies of all
current financial statements in respect of Borrower, or Guarantor or other
person liable for payment or performance by Borrower of any obligations under
the Loan Documents or the Environmental Agreement, then in Administrative
Agent’s possession with respect to the Loan; and (iv) other current factual
information then in Administrative Agent’s possession with respect to the Loan
and bearing on the continuing creditworthiness of Borrower or Guarantor, or any
of their respective Affiliates; provided that nothing contained in this Section
6.6 shall impose any liability upon Administrative Agent for its failure to
provide a Lender any of such Loan Documents, the Environmental Agreement,
information, or financial statements, unless such failure constitutes willful
misconduct or gross negligence on Administrative Agent’s part; and provided,
further, that Administrative Agent shall not be obligated to provide any Lender
with any information in violation of Law or any contractual restrictions on the
disclosure thereof (provided such contractual restrictions shall not apply to
distributing to a Lender factual and financial information expressly required to
be provided herein). Except as set forth above, Administrative Agent shall not
have any duty or responsibility to provide Lenders or any of them with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or
Guarantor or any of their respective Affiliates which may come into the
possession of any of Agent‑Related Persons.
6.7    Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, Lenders shall indemnify upon demand each
Agent‑Related Person (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), pro rata, and hold
harmless each Agent‑Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent‑Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, further, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section

21

--------------------------------------------------------------------------------




6.7. Without limitation of the foregoing, to the extent that Administrative
Agent is not reimbursed by or on behalf of Borrower, each Lender shall reimburse
Administrative Agent upon demand for its ratable share of any costs or
out‑of‑pocket expenses (including attorneys’ fees) incurred by Administrative
Agent as described in Section 8.11. The undertaking in this Section 6.7 shall
survive the payment of all Indebtedness hereunder and the resignation or
replacement of Administrative Agent.
6.8    Administrative Agent in Individual Capacity. Administrative Agent, in its
individual capacity, and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with any party to the Loan Documents or the Environmental
Agreement and their respective Affiliates as though Administrative Agent were
not Administrative Agent hereunder and without notice to or consent of Lenders.
Lenders acknowledge that Borrower and Bank of America, N.A. or its Affiliate
have entered or may enter into Swap Transactions. A portion of the Loan may be
funded to honor Borrower’s payment obligations under the terms of such Swap
Transactions, and Lenders shall have no right to share in any portion of such
payments. Lenders acknowledge that, pursuant to such activities, Bank of
America, N.A. or its Affiliates may receive information regarding any party to
the Loan Documents or the Environmental Agreement or their respective Affiliates
(including information that may be subject to confidentiality obligations in
favor of such parties or such parties’ Affiliates) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Pro Rata Share of the Loan, Bank of America, N.A.
shall have the same rights and powers under this Agreement as any other Lenders
and may exercise such rights and powers as though it were not Administrative
Agent or party to Swap Transactions, and the terms “Lender” and “Lenders”
include Bank of America, N.A. in its individual capacity.
6.9    Successor Administrative Agent. Administrative Agent may, and at the
request of the Required Lenders as a result of Administrative Agent’s gross
negligence or willful misconduct in performing its duties under this Agreement
shall, resign as Administrative Agent upon 30 days’ notice to Lenders. If
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among Lenders a successor administrative agent for Lenders, which
successor administrative agent shall be consented to by Borrower at all times
other than during the existence of a Default (which consent of Borrower shall
not be unreasonably withheld or delayed). If no successor administrative agent
is appointed prior to the effective date of the resignation of Administrative
Agent, Administrative Agent may appoint, after consulting with Lenders and
Borrower, a successor administrative agent from among Lenders. Upon the
acceptance of its appointment as successor administrative agent hereunder, such
successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article 6 and other applicable
Sections of this Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.
6.10    Releases; Acquisition and Transfers of Collateral.
(a)    Lenders hereby irrevocably authorize Administrative Agent to transfer,
substitute or release any lien on, or after foreclosure or other acquisition of
title by Administrative Agent on

22

--------------------------------------------------------------------------------




behalf of the Lenders to transfer or sell, any Loan collateral (i) upon the
termination of the Commitments and payment and satisfaction in full of all
Indebtedness, (ii) in connection with a release, substitution, transfer or sale
of a lien or Loan Collateral if Borrower will certify to Administrative Agent
that the release, substitution, transfer or sale is permitted under this
Agreement or the other Loan Documents (and Administrative Agent may rely
conclusively on any such certificate without further inquiry), or (iii) after
foreclosure or other acquisition of title (A) for a purchase price of at least
90% of the value indicated in the most recent appraisal of the collateral
obtained by Administrative Agent made in accordance with regulations governing
Administrative Agent, less any reduction indicated in the appraisal estimated by
experts in such areas, or (B) if approved by the Required Lenders.
(b)    If all or any portion of the Loan collateral is acquired by foreclosure
or by deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Pro Rata Shares on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure (the “Acquisition Date”).
Administrative Agent and all Lenders hereby expressly waive and relinquish any
right of partition with respect to any collateral so acquired. After any
collateral is acquired, Administrative Agent shall appoint and retain one or
more persons (individually and collectively, the “Property Manager”) experienced
in the management, leasing, sale and/or disposition of similar properties. After
consulting with the Property Manager, Administrative Agent shall prepare a
written plan for operation, management, improvement, maintenance, repair, sale
and disposition of the Loan collateral and a budget for the aforesaid, which may
include a reasonable management fee payable to Administrative Agent (the
“Business Plan”). Administrative Agent will deliver the Business Plan not later
than the sixtieth (60th) day after the Acquisition Date to each Lender with a
written request for approval of the Business Plan. If the Business Plan is
approved by the Required Lenders, Administrative Agent and the Property Manager
shall adhere to the Business Plan until a different Business Plan is approved by
the Required Lenders. Administrative Agent may propose an amendment to the
Business Plan as it deems appropriate, which shall also be subject to Required
Lender approval. If the Business Plan (as may be amended) proposed by
Administrative Agent is not approved by the Required Lenders, or if sixty (60)
days have elapsed following the Acquisition Date without a Business Plan being
proposed by Administrative Agent, any Lender may propose an alternative Business
Plan, which Administrative Agent shall submit to all Lenders for their approval.
If an alternative Business Plan is approved by the Required Lenders,
Administrative Agent may appoint one of the approving Lenders to implement the
alternative Business Plan. Notwithstanding any other provision of this
Agreement, unless in violation of an approved Business Plan or otherwise in an
emergency situation, Administrative Agent shall, subject to clause (a) of this
Section 6.10, have the right but not the obligation to take any action in
connection with the Loan collateral (including those with respect to property
taxes, insurance premiums, completion of construction, operation, management,
improvement, maintenance, repair, sale and disposition), or any portion thereof.
(c)    Upon request by Administrative Agent or Borrower at any time, Lenders
will confirm in writing Administrative Agent’s authority to sell, transfer or
release any such liens of particular types or items of Loan collateral pursuant
to this Section 6.10; provided, however, that (i) Administrative Agent shall not
be required to execute any document necessary to evidence such release, transfer
or sale on terms that, in Administrative Agent’s opinion, would expose
Administrative Agent to liability or create any obligation or entail any
consequence other than the transfer, release or sale without recourse,
representation or warranty, and (ii) such transfer, release

23

--------------------------------------------------------------------------------




or sale shall not in any manner discharge, affect or impair the obligations of
Borrower other than those expressly being released.
(d)    If only two (2) Lenders exist at the time Administrative Agent receives a
purchase offer for Loan collateral for which one of the Lenders does not consent
within ten (10) Business Days after notification from Administrative Agent, the
consenting Lender may offer (“Purchase Offer”) to purchase all of the
non-consenting Lender’s right, title and interest in the collateral for a
purchase price equal to the non-consenting Lender’s Pro Rata Share of the net
proceeds anticipated from such sale of such collateral (as reasonably determined
by Administrative Agent, including the undiscounted face principal amount of any
purchase money obligation not payable at closing) (“Net Proceeds”). Within ten
(10) Business Days thereafter the non-consenting Lender shall be deemed to have
accepted such Purchase Offer unless the non-consenting Lender notifies
Administrative Agent that it elects to purchase all of the consenting Lender’s
right, title and interest in the collateral for a purchase price payable by the
non-consenting Lender in an amount equal to the consenting Lender’s Pro Rata
Share of the Net Proceeds. Any amount payable hereunder by a Lender shall be due
on the earlier to occur of the closing of the sale of the collateral or ninety
(90) days after the Purchase Offer, regardless of whether the collateral has
been sold.
6.11    Application of Payments. Except as otherwise provided below with respect
to Defaulting Lenders, aggregate principal and interest payments, payments for
Indemnified Liabilities, and/or foreclosure or sale of the collateral, and net
operating income from the collateral during any period it is owned by
Administrative Agent on behalf of Lenders (“Payments”) shall be apportioned pro
rata among Lenders and payments of any fees (other than fees designated for
Administrative Agent’s separate account) shall, as applicable, be apportioned
pro rata among Lenders. Notwithstanding anything to the contrary in this
Agreement, all Payments due and payable to Defaulting Lenders shall be due and
payable to and be apportioned pro rata among Administrative Agent and Electing
Lenders. Such apportionment shall be in the proportion that the Defaulting
Lender Payment Amounts paid by them bears to the total Defaulting Lender Payment
Amounts of such Defaulting Lender. Such apportionment shall be made until
Administrative Agent and Lenders have been paid in full for the Defaulting
Lender Payment Amounts. All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Loan collateral received by Administrative Agent,
shall be applied first, to pay any fees, indemnities, costs, expenses (including
those in Section 6.7) and reimbursements then due to Administrative Agent from
Borrower; second, to pay any fees, costs, expenses and reimbursements then due
to Lenders from Borrower; third, to pay pro rata interest and late charges due
in respect of the Indebtedness and Administrative Agent Advances; fourth, to pay
or prepay pro rata principal of the Indebtedness and Administrative Agent
Advances; fifth, to pay any indebtedness of Borrower under Swap Transactions;
and last, to Borrower, if required by Law, or Lenders in Pro Rata Share
percentages equal to their percentages at the termination of the Aggregate
Commitments. Upon the occurrence and during the continuance of a Default,
Administrative Agent, in its sole and absolute discretion, may alter the
foregoing priorities of applications of payments and proceeds of collateral.
6.12    Benefit. The terms and conditions of this Article 6 are inserted for the
sole benefit of Administrative Agent and Lenders; the same may be waived in
whole or in part, with or without terms or conditions, without prejudicing
Administrative Agent’s or Lenders’ rights to later assert them in whole or in
part.
6.13    Co‑Agents; Lead Managers. None of the Lenders or other persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co‑agent,” “book manager,” or “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power,

24

--------------------------------------------------------------------------------




obligation, liability, responsibility or duty under this Agreement other than,
in the case of such lenders, those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or other persons so identified as a
“syndication agent,” “documentation agent,” “co-agent” or “lead manager” shall
have or be deemed to have any fiduciary relationship with Lenders or any of
them. Each Lender acknowledges that it has not relied, and will not rely, on any
of Lenders or other persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
ARTICLE 7.    
SUBSTITUTION AND RELEASE OF COLLATERAL
7.1    Substitution of Residential Property. Administrative Agent and Lenders
agree that Borrower may substitute certain real property collateral (the
“Substitute Property”) in place of the Residential Property upon satisfaction of
the following conditions:
(a)    Administrative Agent and Lenders shall have obtained an independent
appraisal, satisfactory to Administrative Agent and Lenders in their sole
discretion, demonstrating that the Appraised Value of the Substitute Property is
equal to or greater than the Appraised Value of the Residential Property;
(b)    Borrower shall deliver or cause to be delivered to Administrative Agent
and Lenders documents, mortgages, certificates, and other filings necessary to
grant, evidence, and perfect a valid, enforceable first priority security
interest in the Substitute Property in favor of Administrative Agent or as
otherwise required by Law;
(c)    Borrower shall deliver or cause to be delivered to Administrative Agent
such other items, documents, and certificates as Administrative Agent may
reasonably request from Borrower and any other person or entity, in form and
content reasonably satisfactory to Administrative Agent, including, without
limitation, the items of the type described in Paragraphs 7 through 15 of
Exhibit C as they pertain to the Substitute Property;
(d)    Borrower shall pay all reasonable fees, costs and expenses incurred by
Administrative Agent in connection with such substitution, including, without
limitation, any legal fees, title and escrow fees and costs, and appraisal fees;
(e)    At Borrower’s expense, the Title Insurance Company shall be committed to
issue new title policies or such title endorsements to the policy of Title
Insurance for the benefit of Administrative Agent as may be reasonably required
by Administrative Agent, with no exceptions to title or encumbrances that are
not acceptable to Administrative Agent in its sole discretion; and
(f)    No Default or Potential Default shall be continuing at the time of the
substitution.
7.2    Release of Residential Property or Substitute Property in Connection with
a Sale or Transfer. Administrative Agent and Lenders agree to release the
Residential Property or the Substitute Property from the lien of the Residential
Mortgage upon satisfaction of the following conditions:
(a)    Such release shall be made concurrently with the sale and transfer of the
Residential Property or the Substitute Property to a party other than Borrower
or any of its Affiliates;

25

--------------------------------------------------------------------------------




(b)    Borrower or Guarantor shall pay to Administrative Agent, concurrently
with such release, the greater of the following: (i) the Appraised Value of
Residential Property or the Substitute Property, and (ii) $12,000,000;
(c)    Borrower shall pay all reasonable fees, costs and expenses incurred by
Administrative Agent in connection with such release, including, without
limitation, any legal fees, title and escrow fees and costs, and appraisal fees;
(d)    At Borrower’s expense, the Title Insurance Company shall be committed to
issue such title endorsements to the policy of Title Insurance for the benefit
of Administrative Agent as may be reasonably required by Administrative Agent;
and
(e)    No Default or Potential Default shall be continuing at the time of the
release.
All amounts paid to Administrative Agent pursuant to this Section 7.2 in
connection with the release of the Residential Property or the Substitute
Property from the lien of the Residential Mortgage shall be applied as follows:
(1) first to repayment of the Loan, until the entire Indebtedness is repaid in
full and Lenders have no further commitment to advance Loan funds, and (2)
second, any remaining amounts will be transmitted by Administrative Agent to the
administrative agent or the lenders under the Term Loan Agreement for repayment
of the Term Loan.
7.3    Release of Residential Property or Substitute Property other than in
Connection with a Sale or Transfer. If the following conditions are satisfied,
Administrative Agent and Lenders shall release the Residential Property or the
Substitute Property from the lien of the Residential Mortgage:
(f)    The outstanding Principal Debt shall not exceed 50% of the Appraised
Value of the Retail Project;
(g)    The Retail Project must have achieved a Debt Service Coverage Ratio of at
least 1.20 to 1, for the 90 day period ending 30 days prior to the date of the
release of the Residential Property or the Substitute Property from the lien of
the Residential Mortgage, and no change to the status of the Retail Project or
the leasing of the Retail Project shall have occurred in the 30 days prior to
the release date that, in Administrative Agent’s sole discretion, would cause
the Retail Project to not maintain such required Debt Service Coverage Ratio;
(h)    Administrative Agent and Lenders shall have obtained a market value
appraisal of the Retail Project within 180 days prior to the date of the release
of the Residential Property or the Substitute Property from the lien of the
Residential Mortgage;
(i)    Borrower shall pay all reasonable fees, costs and expenses incurred by
Administrative Agent in connection with such release, including, without
limitation, any legal fees, title and escrow fees and costs, and appraisal fees;
(j)    At Borrower’s expense, the Title Insurance Company shall be committed to
issue such title endorsements to the policy of Title Insurance for the benefit
of Administrative Agent as may be reasonably required by Administrative Agent;
and
(k)    No Default or Potential Default shall be continuing at the time of the
release.

26

--------------------------------------------------------------------------------




7.4    Partial Release of Residential Property or Substitute Property. The
Borrower may request in writing that the Administrative Agent release, and upon
receipt of such request the Administrative Agent may release, in its sole
discretion, a portion of the Residential Property or the Substitute Property
from the lien of the Residential Mortgage so long as:
(e)    The Residential Property or the Substitute Property shall be subject to a
valid subdivision map or plat map, and shall constitute a legally subdivided
parcel under applicable law;
(f)    Administrative Agent shall have approved the legal description of the
Residential Property or the Substitute Property and received and approved a
Survey complying with the requirements of Exhibit D that depicts the Residential
Property or the Substitute Property as a separate subdivided parcel;
(g)    At Borrower’s expense, the Title Insurance Company shall be committed to
issue such title endorsements to the policy of Title Insurance for the benefit
of Administrative Agent as may be reasonably required by Administrative Agent;
and
(h)    No Default or Potential Default shall be continuing at the time of the
release.
ARTICLE 8.    
GENERAL TERMS AND CONDITIONS
8.1    Consents. Except where otherwise expressly provided in the Loan Documents
or the Environmental Agreement, in any instance where the approval or consent of
Administrative Agent or Lenders or the exercise of judgment by Administrative
Agent or Lenders is required, the granting or denial of such approval or consent
and the exercise of such judgment shall be (a) within the sole discretion of
Administrative Agent or Lenders, and (b) deemed to have been given only by a
specific writing intended for the purpose given and executed by Administrative
Agent or Lenders. Notwithstanding any approvals or consents by Administrative
Agent or Lenders, neither Administrative Agent nor any Lender has any obligation
or responsibility whatsoever for the adequacy, form or content of any appraisal,
any contract, any change order, any lease, or any other matter incident to the
Property. Any inspection, appraisal or audit of the Property or the books and
records of Borrower, or the procuring of documents and financial and other
information by or on behalf of Administrative Agent, shall be for the protection
of Administrative Agent and Lenders only, and shall not constitute an assumption
of responsibility to Borrower or anyone else with regard to the condition,
value, construction, maintenance or operation of the Property, or relieve
Borrower of any of Borrower’s obligations. Borrower has selected all surveyors,
architects, engineers, contractors, materialmen and all other persons or
entities furnishing services or materials to the Project. Neither Administrative
Agent nor any Lender has any duty to supervise or to inspect the Property, or
has any duty of care to Borrower or any other person to protect against, or to
inform Borrower or any other person of the existence of, any negligent, faulty,
inadequate or defective design.
8.2    Borrower’s Indemnity. Neither Administrative Agent nor any Lender shall
be liable or responsible for, and Borrower shall indemnify each Agent-Related
Person and each Lender and their respective Affiliates, directors, officers,
agents, attorneys and employees (collectively, the “Indemnitees”) from and
against: (a) any claim, action, loss or cost (including attorneys’ fees and
costs) arising from or relating to (i) any defect in the Property or the
Improvements, (ii) the performance or default of Borrower, Borrower’s surveyors,
architects, engineers or contractors, or any other person, (iii) in connection
with the protection and preservation of the Loan collateral (including those
with respect to property taxes, insurance premiums, completion of construction,
operation, management, improvements, maintenance, repair, sale and disposition),
or (iv) the performance of any obligation of Borrower whatsoever; (b) any and
all liabilities,

27

--------------------------------------------------------------------------------




obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ fees
and costs) of any kind or nature whatsoever which may at any time be imposed on,
incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (i) the execution, delivery, enforcement,
performance or administration of any Loan Document, the Environmental Agreement
or any other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (ii) any Commitment or Loan; or (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto; (c) any and all claims, demands, actions or
causes of action arising out of or relating to the use of Information (as
defined in Section 8.7) or other materials obtained through internet, Intralinks
or other similar information transmission systems in connection with this
Agreement; and (d) any and all liabilities, losses, costs or expenses (including
reasonable attorneys’ fees and costs) that any Indemnitee suffers or incurs as a
result of the assertion of any of the foregoing claims, demands, actions, causes
of action or proceedings, or as a result of the preparation of any defense in
connection with any of the foregoing claims, demands, actions, causes of action
or proceedings, in all cases, whether or not an Indemnitee is a party to such
claim, demand, action, cause of action or proceeding and whether it is defeated,
successful or withdrawn (all of the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Nothing, including any advance or acceptance of
any document or instrument, shall be construed as a representation or warranty,
express or implied, to any party by Administrative Agent or Lenders. Inspection
shall not constitute an acknowledgment or representation by Administrative Agent
or any Lender that there has been or will be compliance with the Loan Documents,
the Environmental Agreement or applicable Laws, governmental requirements or
restrictive covenants, or that the construction is free from defective materials
or workmanship. Administrative Agent’s failure to inspect shall not constitute a
waiver of any rights of Administrative Agent or Lenders under the Loan Documents
or the Environmental Agreement or at Law or in equity.
8.3    Miscellaneous. This Agreement may be executed in several counterparts,
all of which are identical, and all of which counterparts together shall
constitute one and the same instrument. The Loan Documents and the Environmental
Agreement are for the sole benefit of Administrative Agent, Lenders and Borrower
and are not for the benefit of any third party. A determination that any
provision of this Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and a determination that the
application of any provision of this Agreement to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons, entities or circumstances. Time
shall be of the essence with respect to Borrower’s obligations under the Loan
Documents and the Environmental Agreement. This Agreement and its validity,
enforcement and interpretation shall be governed by Hawaii Law (without regard
to any conflict of Laws principles) and applicable United States federal Law.
8.4    Notices.
(e)    Modes of Delivery; Changes. Except as otherwise provided herein, all
notices and other communications required or which any party desires to give
under this Agreement, any other Loan Document or the Environmental Agreement
shall be in writing. Unless otherwise specifically provided in such other Loan
Document or the Environmental Agreement, all such notices and other

28

--------------------------------------------------------------------------------




communications shall be deemed sufficiently given or furnished if delivered by
personal delivery, by courier, by registered or certified United States mail,
postage prepaid, or by facsimile (with, subject to clause (b) below, a
confirmatory duplicate copy sent by first class United States mail), addressed
to the party to whom directed or by (subject to clause (c) below) electronic
mail address to Borrower, at the addresses set forth at the end of this
Agreement or to Administrative Agent or Lenders at the addresses specified for
notices on the Schedule of Lenders (unless changed by similar notice in writing
given by the particular party whose address is to be changed). Any such notice
or communication shall be deemed to have been given and received either at the
time of personal delivery, or in the case of courier or mail, as of the date of
first attempted delivery at the address and in the manner provided herein, or in
the case of facsimile, upon receipt; provided, however, that service of a notice
required by any applicable statute shall be considered complete when the
requirements of that statute are met. Notwithstanding the foregoing, no notice
of change of address shall be effective except upon actual receipt. This
Section 8.4 shall not be construed in any way to affect or impair any waiver of
notice or demand provided in any Loan Document or the Environmental Agreement or
to require giving of notice or demand to or upon any person in any situation or
for any reason.
(f)    Effectiveness of Facsimile Signatures. The Loan Documents and the
Environmental Agreement may be transmitted and/or signed by facsimile. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all parties to the Loan Documents and the Environmental Agreement.
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not affect the effectiveness of any
facsimile document or signature.
(g)    Electronic Communications. Administrative Agent, Lenders, and Borrower
agree that certain data related to the Loan (including confidential information,
documents, applications and reports) may be transmitted electronically,
including transmission over the Internet. This data may be transmitted to,
received from or circulated among agents and representatives of Borrower,
Administrative Agent, and/or Lenders and their respective Affiliates and other
Persons involved with the subject matter of this Agreement. Borrower
acknowledges and agrees that (i) there are risks associated with the use of
electronic transmission and that Administrative Agent does not control the
method of transmittal, the service providers or the operational or technical
issues that could occur; (ii) Administrative Agent and the Lenders have no
obligation or responsibility whatsoever and assume no duty or obligation for the
security, receipt or third party interception of any such electronic
transmission of data, or any operational or technical issues that may occur with
the electronic transmission of data; and (iii) Borrower will release, hold
harmless and indemnify Administrative Agent and each Lender from any claim,
damage or loss, including that arising in whole or part from Administrative
Agent’s and each Lender’s strict liability or sole, comparative or contributory
negligence, which is related to the electronic transmission of data.
(h)    Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan advance notices) purportedly given by or on behalf of Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. Borrower shall indemnify each Agent-Related Person and each Lender from
all losses, costs, expenses and liabilities resulting from the reliance by such
person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other communications with

29

--------------------------------------------------------------------------------




Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording. If a Lender does not notify or
inform Administrative Agent as to whether or not it consents to, or approves of,
or agrees to any matter of any nature whatsoever with respect to which its
consent, approval or agreement is required under the express provisions of this
Agreement or with respect to which its consent, approval or agreement is
otherwise requested by Administrative Agent, in connection with the Loan or any
matter pertaining to the Loan, within ten (10) Business Days (or such longer
period as may be specified by Administrative Agent) after such consent, approval
or agreement is requested by Administrative Agent, Lender shall be deemed to
have given its consent, approval or agreement, as the case may be, with respect
to the matter in question.
8.5    Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises any right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law, to a depository
(including Administrative Agent, any Lender or its or their Affiliates) for
returned items or insufficient collected funds or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force as if such payment had
not been made or such set-off had not occurred, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.
Notwithstanding the foregoing, no Lender Party (as defined in Section 8.8) may
exercise any right of set-off except in accordance with Section 8.8.
8.6    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of clause (b) below, (ii) by way of participation in accordance with
the provisions of clause (d) below, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of clause (f) below (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and Pro Rata Share of the Loan at the time owing to it);
provided that:
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and Pro Rata Share of the Loan at the time owing
to it or in the case of an assignment to a Lender or an Affiliate of a Lender or
an Approved Fund as defined in Exhibit B with respect to a Lender, the aggregate
amount of the Commitment

30

--------------------------------------------------------------------------------




(which for this purpose includes its Pro Rata Share of the Loan outstanding)
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to Administrative Agent,
shall not be less than $5,000,000 unless each of Administrative Agent and, so
long as no Default has occurred and is continuing, Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its Pro Rata Share of the Loan and the Commitment
assigned; and
(iii)    any assignment of a Commitment must be approved by Administrative
Agent, unless the person that is the proposed assignee is itself a Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee); and
(iv)    the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.
Subject to acceptance and recording thereof by Administrative Agent pursuant to
clause (c) of this Section 8.6, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
shall have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of this Agreement with respect to Borrower’s obligations surviving
termination of this Agreement). Upon request, Administrative Agent shall prepare
and Borrower shall execute and deliver a Note (“Replacement Note”) to the
assignee Lender evidencing the assignee Lender’s Pro Rata Share of the Loan. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (d) of this Section 8.6.
(c)    Administrative Agent, acting solely for this purpose as an agent of
Borrower shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of Lenders, and the Commitments of, and principal amount
of each Lender’s Pro Rata Share of the Loan owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and Borrower, Administrative Agent and Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Any Lender may, without the consent of, but with prior notice to
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or its
Pro Rata Share of the Loan owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) Borrower,

31

--------------------------------------------------------------------------------




Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (iv) except to the extent consented to by
Administrative Agent in its sole discretion with respect to each participation,
any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement.
(e)    A Participant shall not be entitled to receive any greater payment under
Sections 2.1 through 2.8, inclusive, than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(g)    If the consent of Borrower to an assignment or to an assignee is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment threshold specified in clause (i) of the provision to the first
sentence of clause (b) above), Borrower shall be deemed to have given its
consent five Business Days after the date notice thereof has been delivered by
the assigning Lender (through Administrative Agent) unless such consent is
expressly refused by Borrower prior to such fifth Business Day.
8.7    Confidentiality. Administrative Agent and each Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 8.7, to (i) any assignee of or participant in, any
of its rights or obligations under this Agreement, or (ii) any direct or
indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any Swap Contract or credit derivative transaction relating to obligations to
Borrower or Guarantor; (g) with the consent of Borrower; or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 8.7, or (ii) becomes available to Administrative Agent or
any Lender on a nonconfidential basis from a source other than Borrower. For the
purposes of this Section 8.7, “Information” means all information received from
Borrower or Guarantor relating to Borrower or Guarantor or their business, other
than any such information that is available to Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by Borrower or Guarantor;
provided that, in the case of information received from Borrower or Guarantor
after the date hereof, such information is clearly identified in writing at the
time of delivery as confidential. Any person required to maintain the
confidentiality of Information as provided in this Section 8.7 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.
Administrative Agent and Lenders may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending

32

--------------------------------------------------------------------------------




industry, and service providers to Administrative Agent and Lenders in
connection with the administration and management of this Agreement, the Loan
and the Loan Documents.
8.8    No Set-off. Neither Administrative Agent nor any Lender nor any assignee,
Participant or Affiliate thereof (each, a “Lender Party”) shall proceed
directly, by right of set-off, banker’s lien, counterclaim or otherwise, against
any assets of Borrower or Guarantor (including any general or special, time or
demand, provisional or other deposits or other indebtedness owing by such Lender
Party to or for the credit or the account of Borrower or Guarantor) for the
purpose of applying such assets against the Indebtedness, without the prior
written consent of all Lenders.
8.9    Sharing of Payments. If, other than as expressly provided elsewhere
herein, any Lender shall obtain on account of the portions of the Loan advanced
by it, any payment (whether voluntary, involuntary, through the exercise of any
right of set-off subject to Section 8.8 or otherwise) in excess of its ratable
share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify Administrative Agent of such fact, and (b) purchase from
the other Lenders such participations in the portions of the Loan made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment in respect of such portions of the Loan or such participations, as the
case may be, pro rata with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the purchasing
Lender, such purchase shall to that extent be rescinded and each other Lender
shall repay to the purchasing Lender the purchase price paid therefor, together
with an amount equal to such paying Lender’s ratable share (according to the
proportion of (i) the amount of such paying Lender’s required payment to
(ii) the total amount so recovered from the purchasing Lender) of any interest
or other amount paid or payable by the purchasing Lender in respect of the total
amount so recovered without further interest thereon. Borrower agrees that any
Lender so purchasing a participation from another Lender may, to the fullest
extent permitted by Law, exercise all of its rights of payment (including the
right of set-off, but subject to Section 8.8) with respect to such participation
as fully as if such Lender were the direct creditor of Borrower in the amount of
such participation. Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section 8.9 and will in each case notify Lenders following
any such purchases or repayments. Each Lender that purchases a participation
interest pursuant to this Section 8.9 shall from and after such purchase have
the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
8.10    Amendments; Survival. Administrative Agent and Lenders shall be entitled
to amend (whether pursuant to a separate intercreditor agreement or otherwise)
any of the terms, conditions or agreements set forth in Article 6 or as to any
other matter in the Loan Documents or the Environmental Agreement respecting
payments to Administrative Agent or Lenders or the required number of Lenders to
approve or disapprove any matter or to take or refrain from taking any action,
without the consent of Borrower or any other Person or the execution by Borrower
or any other Person of any such amendment or intercreditor agreement. Subject to
the foregoing, Administrative Agent may amend or waive any provision of this
Agreement, any other Loan Document or the Environmental Agreement, or consent to
any departure by any party to the Loan Documents or the Environmental Agreement
therefrom which amendment, waiver or consent is intended to be within
Administrative Agent’s discretion or determination, or otherwise in
Administrative Agent’s reasonable determination shall not have a Material
Adverse Effect; provided, however, otherwise no such amendment, waiver or
consent shall be effective unless in writing, signed by the Required Lenders and
Borrower or the applicable party to the Loan Documents or the Environmental
Agreement, as the case may be, and acknowledged by Administrative Agent, and
each such waiver or consent

33

--------------------------------------------------------------------------------




shall be effective only in the specific instance and for the specific purpose
for which given; provided further, however, no such amendment, waiver or consent
shall:
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 5.2), without the written consent of
such Lender (it being understood that a waiver of a Default shall not constitute
an extension or increase in any Lender’s Commitment);
(b)    postpone any date fixed by this Agreement, any other Loan Document or the
Environmental Agreement for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to Lenders (or any of them) hereunder or
under any other Loan Document or the Environmental Agreement, without the
written consent of each Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
portion of the Loan or any fees or other amounts payable hereunder or any other
Loan Document or the Environmental Agreement, without the written consent of
each Lender directly affected thereby; provided, however, that Administrative
Agent may waive any obligation of Borrower to pay interest at the Past Due Rate
and/or late charges for periods of up to thirty (30) days, and only the consent
of the Required Lenders shall be necessary to waive any obligation of Borrower
to pay interest at the Past Due Rate or late charges thereafter, or to amend the
definition of “Past Due Rate” or “late charges”;
(d)    change the percentage of the combined Commitments or of the aggregate
unpaid principal amount of the Loan which is required for Lenders or any of them
to take any action hereunder, without the written consent of each Lender;
(e)    change the definition of “Pro Rata Share” or “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
(f)    amend this Section 8.10, or Section 8.8, or Section 8.9, without the
written consent of each Lender;
(g)    permit the sale, transfer, pledge, mortgage or assignment of any Loan
collateral or any direct or indirect interest in Borrower, except as expressly
permitted under the Loan Documents, without the written consent of each Lender;
or
(h)    transfer or release any lien on, or after foreclosure or other
acquisition of title by Administrative Agent on behalf of Lenders transfer or
sell, any Loan collateral except as permitted in Section 6.10, without the
written consent of each Lender;
and, provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement,
any other Loan Document or the Environmental Agreement. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased without the consent of such
Lender.
This Agreement shall continue in full force and effect until the Indebtedness is
paid in full and all of Administrative Agent’s and Lenders’ obligations under
this Agreement are terminated; and all representations

34

--------------------------------------------------------------------------------




and warranties and all provisions herein for indemnity of the Indemnitees,
Administrative Agent and Lenders (and any other provisions herein specified to
survive) shall survive payment in full, satisfaction or discharge of the
Indebtedness, the resignation or removal of Administrative Agent or replacement
of any Lender, and any release or termination of this Agreement or of any other
Loan Documents.
8.11    Costs and Expenses. Without limiting any Loan Document or the
Environmental Agreement and to the extent not prohibited by applicable Laws,
Borrower shall pay when due, shall reimburse to Administrative Agent for the
benefit of itself and Lenders on demand and shall indemnify Administrative Agent
and Lenders from, all reasonable out-of-pocket fees, costs and expenses paid or
incurred by Administrative Agent in connection with the negotiation, preparation
and execution of this Agreement, the other Loan Documents and the Environmental
Agreement (and any amendments, approvals, consents, waivers and releases
requested, required, proposed or done from time to time), or in connection with
the disbursement, administration or collection of the Loan or the enforcement of
the obligations of Borrower or the exercise of any right or remedy of
Administrative Agent, including: (a) all reasonable fees and expenses of
Administrative Agent’s counsel (including the market value of services of
in-house counsel); (b) fees and charges of each inspector and engineer;
(c) appraisal, re-appraisal and survey costs; (d) title insurance charges and
premiums; (e) title search or examination costs, including abstracts,
abstractors’ certificates and Uniform Commercial Code searches; (f) court,
judgment and tax lien searches for Borrower, Development and Guarantor; (g)
escrow fees; (h) fees and costs of environmental investigations, site
assessments and remediations; (i) recordation taxes, documentary taxes, transfer
taxes and mortgage taxes; (j) filing and recording fees; and (k) loan brokerage
fees. Borrower shall pay all costs and expenses incurred by Administrative
Agent, including reasonable attorneys’ fees (including the market value of
services of in-house counsel), if the obligations or any part thereof are sought
to be collected by or through an attorney at law, whether or not involving
probate, appellate or administrative proceedings or proceedings under any Debtor
Relief Law. Borrower shall pay all costs and expenses of complying with the Loan
Documents and the Environmental Agreement. Borrower’s obligations under this
Section 8.11 shall survive the delivery of the Loan Documents and the
Environmental Agreement, the making of advances, the payment in full of the
Indebtedness, the release or reconveyance of any of the Loan Documents, the
foreclosure of the Mortgages or conveyance in lieu of foreclosure, any
proceeding under any Debtor Relief Law, and any other event whatsoever.
8.12    Tax Forms.
(a)    (i)    Each Lender and each holder of a participation interest herein
that is not a “United States person” (a “Foreign Lender”) within the meaning of
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended from time
to time (the “Code”) shall deliver to Administrative Agent, prior to receipt of
any payment subject to withholding (or after accepting an assignment or
receiving a participation interest herein), two duly-signed completed copies of
either Form W-8BEN or any successor thereto (relating to such Foreign Lender and
entitling it to a complete exemption from withholding on all payments to be made
to such Foreign Lender by Borrower pursuant to this Agreement) or Form W-8ECI or
any successor thereto (relating to all payments to be made to such Foreign
Lender by Borrower pursuant to this Agreement) of the United States Internal
Revenue Service or such other evidence satisfactory to Borrower and
Administrative Agent that such Foreign Lender is entitled to an exemption from
or reduction of, United States withholding tax, including any exemption pursuant
to Section 881(c) of the Code. Thereafter and from time to time, each such
Foreign Lender shall (A) promptly submit to Administrative Agent such additional
duly-completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then-current United States Laws and
regulations to avoid, or such evidence as is satisfactory to

35

--------------------------------------------------------------------------------




Borrower and Administrative Agent of any available exemption from or reduction
of, United States withholding taxes in respect of all payments to be made to
such Foreign Lender by Borrower pursuant to the Loan Documents or the
Environmental Agreement, (B) promptly notify Administrative Agent of any change
in circumstances which would modify or render invalid any claimed exemption or
reduction, and (C) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lenders, and as may be reasonably
necessary (including the re-designation of its lending office, if any) to avoid
any requirement of applicable Laws that Borrower make any deduction or
withholding for taxes from amounts payable to such Foreign Lender.
(i)    Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents or the Environmental Agreement (for
example, in the case of a typical participation by such Lender), shall deliver
to Administrative Agent on the date when such Foreign Lender ceases to act for
its own account with respect to any portion of any such sums paid or payable,
and at such other times as may be necessary in the determination of
Administrative Agent (in the reasonable exercise of its discretion), (A) two
duly signed completed copies of the forms or statements required to be provided
by such Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Lender acts for its own account that
is not subject to U.S. withholding tax, and (B) two duly signed completed copies
of United States Internal Revenue Service Form W-8IMY (or any successor
thereto), together with any information such Lender chooses to transmit with
such form, and any other certificate or statement of exemption required under
the Code, to establish that such Lender is not acting for its own account with
respect to a portion of any such sums payable to such Lender.
(ii)    Borrower shall not be required to pay any additional amount to any
Foreign Lender under Section 2.8(a) with respect to any Taxes required to be
deducted or withheld on the basis of the information, certificates or statements
of exemption such Lender transmits with a United States Internal Revenue Service
Form W-8IMY pursuant to this subsection (a) if such Lender shall have failed to
satisfy the foregoing provisions of this subsection (a); provided that if such
Lender shall have satisfied the requirements of this subsection (a) on the date
such Lender became a Lender or ceased to act for its own account with respect to
any payment under any of the Loan Documents or the Environmental Agreement,
nothing in this subsection (a) shall relieve Borrower of its obligation to pay
any amounts pursuant to Section 2.8 in the event that, as a result of any change
in any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender or other person for
the account of which such Lender receives any sums payable under any of the Loan
Documents or the Environmental Agreement is not subject to withholding or is
subject to withholding at a reduced rate.
(iii)    Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents or the Environmental Agreement with respect to which Borrower is not
required to pay additional amounts under this subsection (a).
(iv)    if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply

36

--------------------------------------------------------------------------------




with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower or Administrative
Agent as may be necessary for Borrower and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (v), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(b)    Upon the request of Administrative Agent, each Lender that is a “United
States person” within the meaning of Section 7701(a)(3) of the Code shall
deliver to Administrative Agent two duly-signed completed copies of United
States Internal Revenue Service Form W-9. If such Lender fails to deliver such
forms, then Administrative Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable back-up withholding tax imposed by
the Code, without reduction.
(c)    If any Tribunal asserts that Administrative Agent did not properly
withhold or back-up withhold, as the case may be, any tax or other amount from
payments made to or for the account of any Lender, such Lender shall indemnify
Administrative Agent therefor, including all penalties and interest and costs
and expenses (including attorneys’ fees) of Administrative Agent. The obligation
of Lenders under this clause (c) shall survive the removal or replacement of a
Lender, the payment of all Indebtedness and the resignation or replacement of
Administrative Agent.
8.13    Further Assurances. Borrower will, upon Administrative Agent’s request
(a) promptly correct any defect, error or omission in any Loan Document or the
Environmental Agreement, (b) execute, acknowledge, deliver, procure, record or
file such further instruments and do such further acts as Administrative Agent
deems necessary, desirable or proper to carry out the purposes of the Loan
Documents and the Environmental Agreement and to identify and subject to the
liens and security interest of the Loan Documents any property intended to be
covered thereby, including any renewals, additions, substitutions, replacements
or appurtenances to the Property, (c) execute, acknowledge, deliver, procure,
file or record any document or instrument Administrative Agent deems necessary,
desirable or proper to protect the liens or the security interest under the Loan
Documents against the rights or interests of third persons, and (d) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts reasonably deemed necessary, desirable or proper by
Administrative Agent to comply with the requirements of any agency having
jurisdiction over Administrative Agent. In addition, at any time, and from time
to time, upon request by Administrative Agent or any Lender, Borrower will, at
Borrower’s expense, provide any and all further instruments, certificates and
other documents as may, in the reasonable opinion of Administrative Agent or
such Lender, be necessary or desirable in order to verify Borrower’s identity
and background in a manner satisfactory to Administrative Agent or such Lender.
8.14    Inducement to Lenders. The representations and warranties contained in
this Agreement, the other Loan Documents and the Environmental Agreement (a) are
made to induce Lenders to make the Loan and extend any other credit to or for
the account of Borrower pursuant hereto, and Administrative Agent and Lenders
are relying thereon and will continue to rely thereon, and (b) shall survive any
foreclosure, any conveyance in lieu of foreclosure, or any proceedings under any
Debtor Relief Law involving Borrower, Development, Guarantor or the Property.

37

--------------------------------------------------------------------------------




8.15    Forum. Each party to this Agreement hereby irrevocably submits generally
and unconditionally for itself and in respect of its property to the
jurisdiction of any state court or any United States federal court sitting in
the State specified in Section 8.3 of this Agreement and to the jurisdiction of
any state court or any United States federal court sitting in the state in which
any of the Property is located, over any suit, action or proceeding arising out
of or relating to this Agreement or the Indebtedness. Each party to this
Agreement hereby irrevocably waives, to the fullest extent permitted by Law, any
objection that it may now or hereafter have to the laying of venue in any such
court and any claim that any such court is an inconvenient forum. Each party to
this Agreement hereby agrees and consents that, in addition to any methods of
service of process provided for under applicable Law, all service of process in
any such suit, action or proceeding in any state court or any United States
federal court sitting in the state specified in Section 8.3 may be made by
certified or registered mail, return receipt requested, directed to such party
at its address for notice stated in the Loan Documents, or at a subsequent
address of which Administrative Agent received actual notice from such party in
accordance with the Loan Documents, and service so made shall be complete five
(5) days after the same shall have been so mailed. Nothing herein shall affect
the right of Administrative Agent to serve process in any manner permitted by
Law or limit the right of Administrative Agent to bring proceedings against any
party in any other court or jurisdiction.
8.16    Interpretation. References to “Dollars,” “$,” “money,” “payments” or
other similar financial or monetary terms are references to lawful money of the
United States of America. References to Articles, Sections and Exhibits are,
unless specified otherwise, references to articles, sections and exhibits of
this Agreement. Words of any gender shall include each other gender. Words in
the singular shall include the plural and words in the plural shall include the
singular. References to Borrower or Guarantor shall mean each person comprising
the same, jointly and severally. The words “herein,” “hereof,” “hereunder” and
other similar compounds of the word “here” shall refer to this entire Agreement
(including the attached exhibits) and not to any particular Article, Section,
paragraph or provision. The words “include” and “including” shall be interpreted
as if followed by the words “without limitation.” Captions and headings in the
Loan Documents are for convenience only and shall not affect the construction of
the Loan Documents. The term “person” shall include firms, associations,
partnerships (including limited partnerships and limited liability
partnerships), joint ventures, trusts, corporations, limited liability companies
and other legal entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.
8.17    No Partnership, etc. The relationship between Lenders (including
Administrative Agent) and Borrower is solely that of lender and borrower.
Neither Administrative Agent nor any Lender has any fiduciary or other special
relationship with or duty to Borrower and none is created by the Loan Documents
or the Environmental Agreement. Nothing contained in the Loan Documents, and no
action taken or omitted pursuant to the Loan Documents, is intended or shall be
construed to create any partnership, joint venture, association or special
relationship between Borrower and Administrative Agent or any Lender or in any
way to make Administrative Agent or any Lender a co‑principal with Borrower with
reference to the Project, the Property or otherwise. In no event shall the
rights and interests of Administrative Agent or Lenders under the Loan Documents
or the Environmental Agreement be construed to give Administrative Agent or any
Lender the right to control, or be deemed to indicate that Administrative Agent
or any Lender is in control of, the business, properties, management or
operations of Borrower.
8.18    Records. The unpaid amount of the Loan and the amount of any other
credit extended by Administrative Agent or Lenders to or for the account of
Borrower set forth on the books and records of Administrative Agent shall be
presumptive evidence of the amount thereof owing and unpaid, but failure to
record any such amount on Administrative Agent’s books and records shall not
limit or affect the obligations of Borrower under the Loan Documents to make
payments on the Loan when due.

38

--------------------------------------------------------------------------------




8.19    USA Patriot Act Notice. Each Lender and Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act.
8.20    Entire Agreement. The Loan Documents and the Environmental Agreement
constitute the entire understanding and agreement between and among Borrower,
Administrative Agent and Lenders with respect to the transactions arising in
connection with the Loan, and supersede all prior written or oral understandings
and agreements between and among Borrower, Administrative Agent and Lenders with
respect to the matters addressed in the Loan Documents or the Environmental
Agreement. In particular, and without limitation, the terms of any commitment
letter, letter of intent or quote letter by Administrative Agent or any Lender
to make the Loan are merged into the Loan Documents and/or the Environmental
Agreement, as applicable. Neither Administrative Agent nor any Lender has made
any commitments to extend the term of the Loan past the stated Maturity Date or
to provide Borrower with financing except as set forth in the Loan Documents.
Except as incorporated in writing into the Loan Documents or the Environmental
Agreement, there are not, and were not, and no persons are or were authorized by
Administrative Agent or any Lender to make, any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in the Loan Documents or the Environmental Agreement.
THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.
(Signatures appear on the following page)



39

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 
KUKUIʻULA VILLAGE LLC, a Delaware limited liability company


By: KKV Management LLC, a Hawaii limited liability company, its Manager


   By: A & B Properties, Inc., a Hawaii corporation, its Manager


      By    / s / Paul W. Hallin   
Name: Paul W. Hallin
Its: Executive Vice President


By    / s / Alyson J. Nakamura   
Name: Alyson J. Nakamura
Its: Secretary




Borrower’s Address for Notices:
Kukui‘ula Village LLC
c/o A & B Properties, Inc.
822 Bishop Street
Honolulu, Hawaii 96813
Attention: Paul K. Ito
Telephone: (808) 525-8415
Telecopier: (808) 525-6651
Electronic Mail: pito@abinc.com


 
The Federal Tax Identification Number
 
of Borrower: 26-0535997


 


Signature Page to Real Estate Term Loan Agreement

--------------------------------------------------------------------------------






 
KUKUIʻULA DEVELOPMENT COMPANY (HAWAII), LLC, a Hawaii limited liability company


By: KDC, LLC, a Hawaii limited liability company, its Managing Member


   By: A & B Properties, Inc., a Hawaii corporation, its Manager




      By    / s / Paul W. Hallin   
         Name: Paul W. Hallin
         Its: Executive Vice President




      By    / s / Alyson J. Nakamura
         Name: Alyson J. Nakamura
         Its: Secretary




Development’s Address for Notices:
Kukui‘ula Development Company (Hawaii), LLC
c/o A & B Properties, Inc.
822 Bishop Street
Honolulu, Hawaii 96813
Attention: Paul K. Ito
Telephone: (808) 525-8415
Telecopier: (808) 525-6651
Electronic Mail: pito@abinc.com


 
The Federal Tax Identification Number
 
of Development: 04-3654195


 


Signature Page to Real Estate Term Loan Agreement

--------------------------------------------------------------------------------






 
BANK OF AMERICA, N.A., as Administrative Agent


By:   / s / Krista Knutson   
Name:   Krista Knutson     
Title:   Vice President        










Signature Page to Real Estate Term Loan Agreement

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as a Lender


By:    / s / Krista Knutson___
Name:    Krista Knutson         
Title:    Vice President_______








Signature Page to Real Estate Term Loan Agreement

--------------------------------------------------------------------------------




EXHIBIT A-1
Legal Description of Retail Property
TMK: (4) 2-6-015-010


All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Royal Patent Number 6714, Land Commission Award Number 7714-B,
Apana 2 to M. Kekuaiwa no M. Kekuanaoa, Royal Patent 4236, Land Commission Award
5314 to Kapa, and Royal Patent Number 6448, Land Commission Award Number 5482 to
Ino) situate, lying and being at Koloa (Makai) and Lawa'i, Koloa, Kona, Island
and County of Kauai, State of Hawaii, being LOT 10-A of the "KUKUI`ULA PARCEL X
SUBDIVISION", same being a portion of Lot 10 of the "Kukui`ula Large-Lot
Subdivision III", containing an area of 10.241 acres, more or less, as shown on
the map prepared by Erik S. Kaneshiro, Land Surveyor, with Austin, Tsutsumi &
Associates Inc., dated February 2, 2011, last revised August 3, 2011, approved
by the Planning Department, County of Kauai, on September 13, 2011, and being
more particularly described in AFFIDAVIT OF ERIK S. KANESHIRO dated September
20, 2011, recorded as Document No. 2011-154371.


Said above described parcel of land having been acquired as follows:


1.
By KUKUI`ULA VILLAGE LLC, a Delaware limited liability company, by DEED WITH
COVENANTS of KUKUI`ULA DEVELOPMENT COMPANY (HAWAII), LLC, a Hawaii limited
liability company, dated October 31, 2011, recorded as Document No. 2007-194398.



2.
By KUKUI'ULA VILLAGE LLC, a Delaware limited liability company, by QUITCLAIM
DEED of KUKUI'ULA DEVELOPMENT COMPANY (HAWAII), LLC, a Hawaii limited liability
company, June 28, 2012, recorded as Document No. A-46190940.



Together with Easement "13", affecting Lot 11, now known as Lot 11-C, for
access, landscape maintenance and utility purposes, as granted in GRANT OF
EASEMENT dated October 31, 2007, recorded as Document No. 2007-194399 and as
described therein; subject to the terms and provisions contained therein, as
amended by instrument dated June 28, 2012, recorded as Document No. A-45800601.







1

--------------------------------------------------------------------------------




EXHIBIT A-2
Legal Description of Residential Property
TMK: (4) 2-6-015-011


All of that certain parcel of land (being portion(s) of the land(s) described in
and covered by Royal Patent Number 6714, Land Commission Award Number 7714-B,
Apana 2 to M. Kekuaiwa no M. Kekuanaoa and Royal Patent Number 6448, Land
Commission Award Number 5482 to Ino) situate, lying and being at Koloa (Makai),
Koloa, Kona, Island and County of Kauai, State of Hawaii, being LOT 11-C of the
"KUKUI`ULA PARCEL X SUBDIVISION", same being portions of Lots 10 and 11 of the
"Kukui`ula Large-Lot Subdivision III", containing an area of 45.413 acres, more
or less, as shown on the map prepared by Erik S. Kaneshiro, Land Surveyor, with
Austin, Tsutsumi & Associates Inc., dated February 2, 2011, last revised August
3, 2011, approved by the Planning Department, County of Kauai, on September 13,
2011, and being more particularly described in AFFIDAVIT OF ERIK S. KANESHIRO
dated September 20, 2011, recorded as Document No. 2011-154371.


Said above described parcel of land having been acquired as follows:


1.
By KUKUI`ULA DEVELOPMENT COMPANY (HAWAII), LLC, a Hawaii limited liability
company, by (a) LIMITED WARRANTY DEED of KDC, LLC, a Hawaii limited liability
company, dated March 31, 2003, recorded as Document No. 2003-058405, and (b)
LIMITED WARRANTY DEED of McBRYDE SUGAR COMPANY, LIMITED, a Hawaii corporation
and ALEXANDER & BALDWIN, INC., dated March 31, 2005, recorded as Document No.
2005-062345.



2.
By KUKUI`ULA DEVELOPMENT COMPANY (HAWAII), LLC, a Hawaii limited liability
company, by QUITCLAIM DEED of KUKUI'ULA VILLAGE LLC, a Delaware limited
liability company, dated June 28, 2012 and recorded as Document No. A-46190939.



Together with a non-exclusive easement for access and utility purposes over and
across Lot "19",(Ala Kalanikaumaka) of the Kukui'ula Large-Lot Subdivision III,
said Lot is currently held by KUKUI'ULA DEVELOPMENT COMPANY (HAWAII), LLC.





1

--------------------------------------------------------------------------------




EXHIBIT B
DEFINITIONS
As used in this Agreement and the attached exhibits, the following terms shall
have the following meanings:
“30-Day LIBOR Rate” means, for a period of one month, a rate of interest per
annum equal to (a) LIBOR, as published by Reuters (or other commercially
available source providing quotations of LIBOR as selected by Administrative
Agent from time to time) as determined at approximately 11:00 a.m., London time
determined two (2) London Banking Days prior to the commencement of such period
for U.S. Dollar deposits being delivered in the London interbank eurodollar
market for a term of one (1) month commencing that day, or (b) if such published
rate is not available at such time for any reason, the rate per annum determined
by Administrative Agent to be the rate at which deposits in U.S. Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Loan being made or maintained, as applicable, and with a term
equal to one (1) month would be offered by Bank of America, N.A.’s London Branch
to major banks in the London interbank eurodollar market at their request at the
date and time of determination, in each case for the period (i) commencing on
the date on which Borrower elects to enter into a Swap Contract with a Swap
Counterparty through and including the last day of the calendar month in which
such Swap Contract is entered into and (ii) with respect to each calendar month
thereafter, on the first day of each calendar month through the end of such
calendar month; provided that if such calendar month begins on a day that is not
a Business Day, LIBOR for such month shall be LIBOR determined as of the next
preceding Business Day.
“Actual Operating Revenue” means, with respect to any period of time, all
income, computed on an annualized basis in accordance with generally accepted
accounting principles, collected from the ownership and operation of the Retail
Project from whatever source (other than any source affiliated with Borrower or
Guarantor), including rents (other than percentage rents derived from leases
which do not also have a reasonable market base rent; provided that in no event
shall percentage rents included in the calculation of “Actual Operating Revenue”
exceed twenty-five percent (25%) of all base rents in the aggregate), utility
charges, escalations, service fees or charges, license fees, parking fees, and
other required pass-throughs, but excluding sales, use and occupancy or other
taxes on receipts required to be accounted for by Borrower to any Governmental
Authority, refunds from tenants, uncollectible accounts, sales of furniture,
fixtures and equipment, interest income, condemnation awards, insurance proceeds
(other than business interruption or other loss of income insurance),
unforfeited security deposits, utility and other similar deposits, income from
tenants not paying rent, income from tenants in bankruptcy, and non-recurring or
extraordinary income, including lease termination payments. Actual Operating
Revenue shall be net of rent concessions and credits. Actual Operating Revenue
shall be subject to appropriate seasonal and other adjustments in Administrative
Agent’s sole discretion.
“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
“Administrative Agent Advances” means advances as set forth in Section 2.10 of
this Agreement.
“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on the Schedule of Lenders, or such other
address or account as Administrative Agent hereafter may designate by written
notice to Borrower and Lenders.

1

--------------------------------------------------------------------------------




“Administrative Agent’s Time” means Pacific Standard Time.
“Affiliate” means any person, directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under direct or indirect common
control with, another person. A person shall be deemed to be “controlled by” any
other person if such other person possesses, directly or indirectly, power
(a) to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general partners
or the equivalent; or (b) to direct or cause the direction of the management and
policies of such person whether by contract or otherwise.
“Agent-Related Persons” means Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such persons and Affiliates.
“Aggregate Commitments” means the Commitments of all Lenders.
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement, and includes all exhibits attached hereto and referenced in
Section 1.1.
“Appraised Value” means (a) with respect to the Retail Project, the appraised
“As-Is” value of the Retail Project, (b) with respect to the Residential
Property, the appraised “As-Is” value of the Residential Property, and (c) with
respect to the Substitute Property, the appraised “As-Is” value of the
Substitute Property, as each is determined by Administrative Agent pursuant to
the most recent appraisal received and approved by Administrative Agent.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Lease” means a lease as defined in Exhibit E.
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.
“Assignments” means collectively, (a) that certain Assignment of Rents and
Leases by Borrower in favor of the Administrative Agent for the benefit of the
Lenders and (b) that certain Assignment of Rents and Leases by Development in
favor of the Administrative Agent for the benefit of the Lenders.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c) the
LIBOR Daily Floating Rate plus 1.00%.
“Borrower” has the meaning set forth in the introductory paragraph of this
Agreement.
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located.
“Closing Checklist” means that certain Closing Requirements and Checklist
setting forth the conditions for closing the Loan and recording the Mortgages.
“Commitment” means, as to each Lender, its obligation to advance its Pro Rata
Share of the Loan in an aggregate principal amount not exceeding the amount set
forth opposite such Lender’s name on the

2

--------------------------------------------------------------------------------




Schedule of Lenders at any one time outstanding, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Debt Service Amount” means the monthly payments of principal and interest that
would be necessary to fully amortize an assumed loan with the following
characteristics: (i) the amount of such loan is the Principal Debt; (ii) the
interest rate on such loan is equal to the greater of (A) the sum of two and
one-half percent (2.50%) per annum and the weekly average yield on United States
Treasury Securities Constant Maturities Series issued by the United States
Government for a ten (10) year term as most recently published by the Board of
Governors of the Federal Reserve System and the Federal Reserve Statistical
Release H.15(519) (or any similar or successor publication selected by
Administrative Agent) as of such date of determination of the debt service
amount or (B) six and one-half percent (6.50%) per annum; and (iii) the
amortization period is thirty (30) years.
“Debt Service Coverage Ratio” means the ratio determined by dividing Net
Operating Income by the Debt Service Amount.
“Debtor Relief Law” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
“Default” has the meaning set forth in Section 5.1 of this Agreement.
“Defaulting Lender” means a Lender that fails to pay its Pro Rata Share of a
Payment Amount within five (5) Business Days after notice from Administrative
Agent, until such Lender cures such failure as permitted in this Agreement.
“Defaulting Lender Amount” means the Defaulting Lender’s Pro Rata Share of a
Payment Amount.
“Defaulting Lender Payment Amount” means a Defaulting Lender Amount plus
interest from the date such Defaulting Lender Amount was funded by
Administrative Agent and/or an Electing Lender, as applicable, to the date such
amount is repaid to Administrative Agent and/or such Electing Lender, as
applicable, at the rate per annum applicable to such Defaulting Lender Amount
under the Loan or otherwise at the Base Rate.  
“Development” means Kukui‘ula Development Company (Hawaii), LLC, a Hawaii
limited liability company.
“Effective Date” means the date all conditions on Exhibit C are either satisfied
or waived by Administrative Agent.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other person (other than a natural person) approved
by Administrative Agent and, unless a Default has occurred and is continuing,
Borrower (each such approval not to be unreasonably withheld or delayed).
“Environmental Agreement” means the Environmental Indemnity Agreement of even
date herewith by and among Borrower, Guarantor, Development and Administrative
Agent for the benefit of Lenders.
“ERISA” has the meaning set forth in Section 3.12 of this Agreement.

3

--------------------------------------------------------------------------------




“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for that day shall be the rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on the next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upwards to
the next higher 1/100 of 1%) charged to Bank of America, N.A. on such day on
such transactions as determined by Administrative Agent.
“Financial Statements” means (a) for each Reporting Party (including Guarantor),
a balance sheet, income statement, statements of cash flow , a statement of
changes in equity, and unless Administrative Agent otherwise consents,
consolidated and consolidating statements if the Reporting Party is a holding
company or a parent of a subsidiary entity and (b) for Guarantor, copies of each
financial statement sent to the stockholders of Guarantor, which Guarantor may
file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934, or with any national securities exchange, and
in any case not otherwise identified in the foregoing clause (a).
“Fund” means any person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial real
estate loans and similar extensions of credit in the ordinary course of its
business.
“Guarantor” means Alexander & Baldwin, Inc., a Hawaii corporation.
“Improvements” means all on‑site and off‑site improvements to the Land, together
with all fixtures, tenant improvements and appurtenances now or later to be
located on the Land and/or in such improvements.
“Indebtedness” means any and all indebtedness to Administrative Agent and/or
Lenders evidenced, governed or secured by, or arising under, any of the Loan
Documents, including the Loan.
“Indemnified Liabilities” has the meaning set forth in Section 8.2.
“Intercreditor Agreement” means the Intercreditor Agreement of even date
herewith by Administrative Agent and Bank of America, N.A., as administrative
agent under the Term Loan.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Land” means, collectively, (a) the Retail Project, (b) the Residential
Property, and (c) the Substitute Property.
“Laws” means all constitutions, treaties, statutes, laws, ordinances,
regulations, rules, orders, writs, injunctions, or decrees of the United States
of America, any state or commonwealth, any municipality, any foreign country,
any territory or possession, or any Tribunal.
“Lender” means each lender from time to time party to this Agreement.

4

--------------------------------------------------------------------------------




“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such on the Schedule of Lenders, or such other office or offices as
such Lender may from time to time notify Borrower and Administrative Agent.
“LIBOR” means the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available.
“LIBOR Daily Floating Rate” means, for any day, a fluctuating rate of interest
per annum equal to (a) LIBOR, as published by Reuters (or other commercially
available source providing quotations of LIBOR as selected by Administrative
Agent from time to time) as determined at approximately 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for U.S. Dollar
deposits being delivered in the London interbank eurodollar market for a term of
one (1) month commencing that day, or (b) if such published rate is not
available at such time for any reason, the rate per annum determined by
Administrative Agent to be the rate at which deposits in U.S. Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Loan being made or maintained, as applicable, and with a term
equal to one (1) month would be offered by Bank of America, N.A.’s London Branch
to major banks in the London interbank eurodollar market at their request at the
date and time of determination.
“Loan” means the loan by Lenders to Borrower, in the maximum amount of
$34,580,000.00.
“Loan Documents” means this Agreement (including all exhibits), the Mortgages,
the Notes, the Assignments, any guaranty, financing statements, any assignment
of a Swap Contract, and such other documents evidencing, securing or pertaining
to the Loan as shall, from time to time, be executed and/or delivered by
Borrower, Guarantor, or any other party to Administrative Agent or any Lender
pursuant to this Agreement, as they may be amended, modified, restated, replaced
or supplemented from time to time.
“London Banking Day” means a day on which banks in London are open for business
and dealing in offshore dollars.
“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the Project, or the operations, business, properties,
liabilities (actual or contingent), condition (financial or otherwise) of
Borrower or Guarantor; provided, however, the fact that the transfer of equity
in Borrower permitted under Section 3.14 has occurred, shall not constitute a
Material Adverse Effect in and of itself; (b) a material impairment of the
ability of Borrower or Guarantor to perform their respective obligations under
any Loan Documents to which it is a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any party to
the Loan Documents or the Environmental Agreement of any such document or
agreement to which it is a party.
“Maturity Date” means November 4, 2016.
“Mortgages” means collectively, the Retail Mortgage and the Residential
Mortgage.
“Net Operating Income” means, with respect to any period of time, the amount
obtained by subtracting actual Operating Expenses from Actual Operating Revenue
as such amount may be adjusted by Administrative Agent in its reasonable
discretion based on Administrative Agent’s underwriting standards, including
adjustments for vacancy allowance and other concessions. As used herein,
“vacancy allowance” means an allowance for reductions in potential income
attributable to vacancies, tenant turnover, and nonpayment of rent.

5

--------------------------------------------------------------------------------




“Notes” means the promissory notes executed by Borrower, pursuant to this
Agreement, and payable to the order of each Lender in the amount of the Lender’s
Commitment and collectively in the maximum principal amount of the Loan,
substantially in the form of Exhibit G, as amended, modified, replaced,
restated, extended or renewed from time to time.
“Obligations” means all liabilities, obligations, covenants and duties of, any
party to a Loan Document arising under or otherwise with respect to any Loan
Document, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any party to a Loan Document or any Affiliate thereof of any proceeding under
any Debtor Relief Law naming such person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceedings.
“Operating Expenses” means, with respect to any period of time, the total of all
expenses actually paid or payable, computed on an annualized basis in accordance
with generally accepted accounting principles, of whatever kind relating to the
ownership, operation, maintenance or management of the Retail Project, including
utilities, ordinary repairs and maintenance, insurance premiums, ground rents,
if any, license fees, Taxes, advertising expenses, payroll and related taxes,
management fees equal to the greater of three percent (3%) of Actual Operating
Revenue or the management fees actually paid under any management agreement,
operational equipment or other lease payments as approved by Administrative
Agent, normalized capital expenditures equal to $39,950.00 per year, and
normalized tenant improvement costs and/or leasing commissions equal to
$119,000.00 per year and capital reserve payments or deposits, but specifically
excluding depreciation and amortization, income taxes, debt service on the Loan,
any item of expense that would otherwise be covered by the provisions hereof but
which is paid by any tenant under such tenant’s lease or other agreement
provided such reimbursement by tenant is not included in the calculation of
Actual Operating Revenue. Operating Expenses shall be subject to appropriate
seasonal and other adjustments in Administrative Agent’s reasonable discretion.
“Payment Amount” means an Advance of the Loan, an unreimbursed Administrative
Agent Advance, an unreimbursed Indemnified Liability or any other amount that a
Lender is required to fund under this Agreement.
“Potential Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become a Default.
“Prime Rate” means, on any day, the rate of interest per annum then most
recently established by Administrative Agent as its “prime rate,” it being
understood and agreed that such rate is set by Administrative Agent as a general
reference rate of interest, taking into account such factors as Administrative
Agent may deem appropriate, that it is not necessarily the lowest or best rate
actually charged to any customer or a favored rate, that it may not correspond
with future increases or decreases in interest rates charged by other lenders or
market rates in general, and that Administrative Agent may make various business
or other loans at rates of interest having no relationship to such rate. If
Administrative Agent (including any subsequent Administrative Agent) ceases to
exist or to establish or publish a prime rate from which the Prime Rate is then
determined, the applicable variable rate from which the Prime Rate is determined
thereafter shall be instead the prime rate reported in The Wall Street Journal
(or the average prime rate if a high and a low prime rate are therein reported),
and the Prime Rate shall change without notice with each change in such prime
rate as of the date such change is reported.
“Principal Debt” means the aggregate unpaid principal balance of this Loan at
the time in question.

6

--------------------------------------------------------------------------------




“Pro Rata Share” means, with respect to each Lender at any time, a fraction
expressed as a percentage, the numerator of which is the amount of the
Commitment of such Lender at such time and the denominator of which is the
amount of the Aggregate Commitments at such time or, if the Aggregate
Commitments have been terminated, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the total outstanding
amount of all Indebtedness held by such Lender at such time and the denominator
of which is the total outstanding amount of all Indebtedness at such time. The
initial Pro Rata Share of each Lender named on the signature pages hereto is set
forth opposite the name of that Lender on the Schedule of Lenders.
“Project” means the Land and Improvements and, if applicable, the leasing and
operation of the Improvements.
“Property” means the Land, the Improvements and all other property constituting
the “Property” as described and defined in the Mortgages, or subject to a right,
lien or security interest to secure the Loan pursuant to any other Loan
Document.
“Reporting Party” means each party for whom Financial Statements are required to
be delivered to Lender.
“Reporting Period” means a specified period to which Financial Statements
relate.
“Required Lenders” means as of any date of determination Lenders having at least
66-2/3% of the Aggregate Commitments or, if the Aggregate Commitments have been
terminated, Lenders holding in the aggregate at least 66-2/3% of the total
outstanding amount of all Indebtedness; provided that the Commitment of, and the
portion of the total outstanding amount of all Indebtedness held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
the Required Lenders.
“Residential Mortgage” means that certain Mortgage, Assignment of Rents and
Leases, Security Agreement and Fixture Filing, dated of even date herewith, made
by Development (as Mortgagor therein) in favor of Administrative Agent covering
the Residential Property, securing repayment of the Indebtedness and Borrower’s
performance of its other obligations to Administrative Agent and Lenders under
the Loan Documents, as amended, modified, supplemented, restated and replaced
from time to time.
“Residential Property” means the real property described on Exhibit A-2.
“Retail Mortgage” means that certain Mortgage, Assignment of Rents and Leases,
Security Agreement and Fixture Filing, dated of even date herewith, made by
Borrower (as Mortgagor therein) in favor of Administrative Agent covering the
Retail Property, securing repayment of the Indebtedness and Borrower’s
performance of its other obligations to Administrative Agent and Lenders under
the Loan Documents, as amended, modified, supplemented, restated and replaced
from time to time.
“Retail Project” means the Retail Property and Improvements located thereon.
“Retail Property” means the real property described on Exhibit A-1.
“Schedule of Lenders” means the schedule of Lenders party to this Agreement as
set forth on Exhibit H, as it may be modified from time to time in accordance
with this Agreement.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

7

--------------------------------------------------------------------------------




“Subsidiary” means a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries.
“Substitute Property” has the meaning set forth in Section 7.1 of this
Agreement.
“Survey” means a survey prepared in accordance with Exhibit D or as otherwise
approved by Administrative Agent in its reasonable discretion.
“Swap Contract” means any agreement, whether or not in writing, relating to any
Swap Transaction, including, unless the context otherwise clearly requires, any
agreement or contract that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as amended from
time to time, and any successor statute, and CFTC Regulation 1.3(xxx), any form
of master agreement published by the International Swaps and Derivatives
Association, Inc., and any other master agreement (any such master agreement,
together with any related schedules, as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, a “Master
Agreement”), entered into prior to the date hereof or any time after the date
hereof, between Swap Counterparty and Borrower (or its Affiliate), together with
any related schedule and confirmation, as amended, supplemented, superseded or
replaced from time to time.
“Swap Counterparty” means Administrative Agent, any Lender, or an Affiliate of
Administrative Agent or Lender, in its capacity as counterparty under any Swap
Contract.
“Swap Transactions” means (a) any and all rate swap transactions, basis swaps,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, or any other similar transactions or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by or subject to any master agreement, or
(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any Master
Agreement, including any such obligations or liabilities under any Master
Agreement.
“Taxes” means all taxes, assessments, fees, levies, imposts, duties, deductions,
withholdings, or other charges of any nature whatsoever from time to time or at
any time imposed by any Law or Tribunal, including any such Taxes as defined and
described in Section 2.8.
“Term Loan” means the loan provided by certain lenders pursuant to the Term Loan
Agreement.
“Term Loan Agreement” means the Loan Agreement, dated of even date herewith, by
Borrower, Bank of America, N.A., as administrative agent, and certain other
lenders (and their respective successors and assigns), as amended, modified,
restated, and renewed from time to time.
“Title Company” means First American Title Insurance Company.
“Title Insurance” means the loan policy or policies of title insurance issued to
Administrative Agent for the benefit of Lenders by Title Company, in an amount
equal to the maximum principal amount of the

8

--------------------------------------------------------------------------------




Loan, insuring the validity and priority of the Mortgages encumbering the Land
and Improvements for the benefit of Administrative Agent and Lenders, as further
described in Exhibit C hereto.
“Tribunal” means any state, commonwealth, federal, foreign, territorial or other
court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.



9